Exhibit 10.2

 

EXECUTION VERSION

 

 

 

 

SECURITY AGREEMENT

 

 

dated as of

 

April 15, 2015

 

among

 

GLOBAL CASH ACCESS, INC.,
as Company

 

THE OTHER GRANTORS IDENTIFIED HEREIN

 

and

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Collateral Agent

 

 

 

--------------------------------------------------------------------------------


 

TABLES OF CONTENTS

 

 

 

Page

ARTICLE I

 

Definitions

 

 

 

SECTION 1.01.

Note Purchase Agreement

1

SECTION 1.02.

Other Defined Terms

1

 

 

 

ARTICLE II

 

Pledge of Securities

 

 

 

SECTION 2.01.

Pledge

6

SECTION 2.02.

Delivery of the Pledged Collateral

7

SECTION 2.03.

Representations, Warranties and Covenants

11

SECTION 2.04.

Certification of Limited Liability Company and Limited Partnership Interests

13

SECTION 2.05.

Registration in Nominee Name; Denominations

13

SECTION 2.06.

Voting Rights; Dividends and Interest

14

SECTION 2.07.

Further Assurances

16

 

 

 

ARTICLE III

 

Security Interests in Personal Property

 

 

 

SECTION 3.01.

Security Interest

16

SECTION 3.02.

Representations and Warranties

18

SECTION 3.03.

Covenants

20

SECTION 3.04.

Instruments

22

 

 

 

ARTICLE IV

 

Remedies

 

 

 

SECTION 4.01.

Remedies upon Default

22

SECTION 4.02.

Application of Proceeds

24

SECTION 4.03.

Grant of License to Use Intellectual Property; Power of Attorney

25

 

i

--------------------------------------------------------------------------------


 

ARTICLE V

 

Miscellaneous

 

 

 

SECTION 5.01.

Notices

26

SECTION 5.02.

Waivers; Amendment

26

SECTION 5.03.

Collateral Agent’s Fees and Expenses

27

SECTION 5.04.

Successors and Assigns

27

SECTION 5.05.

Survival of Agreement

27

SECTION 5.06.

Counterparts; Effectiveness; Successors and Assigns; Several Agreement

27

SECTION 5.07.

Severability

28

SECTION 5.08.

[Reserved]

28

SECTION 5.09.

Governing Law; Jurisdiction; Etc.

28

SECTION 5.10.

Waiver of Jury Trial

29

SECTION 5.11.

Headings

29

SECTION 5.12.

Security Interest Absolute

30

SECTION 5.13.

Intercreditor Agreement Governs

30

SECTION 5.14.

Termination or Release

30

SECTION 5.15.

Additional Guarantors

30

SECTION 5.16.

Collateral Agent Appointed Attorney-in-Fact

31

SECTION 5.17.

General Authority of the Collateral Agent

32

SECTION 5.18.

Reasonable Care

32

SECTION 5.19.

Deeds of Trust

32

SECTION 5.20.

Reinstatement

32

SECTION 5.21.

Rights of the Collateral Agent

32

SECTION 5.22.

U.S.A. Patriot Act

38

 

 

 

Schedules

 

 

 

 

 

SCHEDULE I

Pledged Equity; Pledged Debt

 

SCHEDULE II

Commercial Tort Claims

 

 

 

 

Exhibits

 

 

 

 

 

EXHIBIT I

Form of Security Agreement Supplement

 

EXHIBIT II

Form of Patent Security Agreement

 

 

ii

--------------------------------------------------------------------------------


 

 

 

 

EXHIBIT III

Form of Trademark Security Agreement

 

EXHIBIT IV

Form of Copyright Security Agreement

 

EXHIBIT V

Form of Escrow Agreement

 

EXHIBIT VI

Form of Perfection Certificate

 

 

iii

--------------------------------------------------------------------------------


 

SECURITY AGREEMENT dated as of April 15, 2015 among GLOBAL CASH ACCESS, INC., a
Delaware corporation (the “Company”), the other Grantors identified herein and
who from time to time become a party hereto and DEUTSCHE BANK TRUST COMPANY
AMERICAS, as collateral agent for the Secured Parties (as defined below)
(together with its successors and assigns in such capacity, the “Collateral
Agent”).

 

Reference is made to that certain Note Purchase Agreement, dated as of April 15,
2015, by and among the Company, Global Cash Access Holdings, Inc. (the
“Parent”), each of the Purchasers party thereto and the Collateral Agent (as
amended, waived, supplemented or otherwise modified from time to time, the “Note
Purchase Agreement”), pursuant to which the Company has issued $335,000,000
aggregate principal amount of 7.25% Senior Secured Notes due 2021 (together,
collectively, with any PIK Notes issued under the Note Purchase Agreement, the
“Notes”).

 

WHEREAS, the Company is a member of an affiliated group of companies that
includes each other Grantor; and

 

WHEREAS, each Grantor will receive substantial benefits from the execution,
delivery and performance of the obligations under the Note Purchase Agreement,
the Notes and the other Note Documents and each is, therefore, willing to enter
into this Agreement;

 

Accordingly, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.           Note Purchase Agreement.

 

(a)                                 Unless otherwise noted, capitalized terms
used in this Agreement and not otherwise defined herein have the meanings
specified in the Note Purchase Agreement.  Whether or not defined in the Note
Purchase Agreement, all terms defined in the New York UCC (as defined herein)
and not defined in this Agreement have the meanings specified therein; the term
“instrument” shall have the meaning specified in Article 9 of the New York UCC.

 

(b)                                 The rules of construction specified in
Part B of Schedule II of the Note Purchase Agreement also apply to this
Agreement, mutatis mutandis.

 

SECTION 1.02.           Other Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:

 

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

 

“Accounts” has the meaning specified in Article 9 of the New York UCC.

 

“Agreement” means this Security Agreement.

 

1

--------------------------------------------------------------------------------


 

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).

 

“CFC” means a Person that is a “controlled foreign corporation” under
Section 957 of the Internal Revenue Code of 1986, as amended.

 

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

 

“Company” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.

 

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor:  (a) all copyright rights in any work subject to and under the
copyright laws of the United States, whether as author, assignee, transferee,
exclusive licensee or otherwise, and (b) all registrations and applications for
registration of any such copyright in the United States, including
registrations, recordings, supplemental registrations and pending applications
for registration in the USCO.

 

“Credit Facility Agent” has the meaning assigned to such term in the
Intercreditor Agreement.

 

“Deed of Trust” means each deed of trust or mortgage (fee), security agreement
and financing statement executed and delivered pursuant to this Agreement or the
other Note Documents.

 

“Discharge of Credit Facility Obligations” has the meaning assigned to such term
in the Intercreditor Agreement.

 

“Escrow Agent” has the meaning assigned to such term in Section 2.07.

 

“Escrow Agreement” has the meaning assigned to such term in Section 2.07.

 

“Excluded Assets” means (a) any fee-owned real property, together with any
improvements thereon, with an individual fair market value not to exceed
$10,000,000 and all real property leasehold interests (including requirements to
deliver landlord lien waivers, estoppels and collateral access letters),
(b) motor vehicles and other assets subject to certificates of title (other than
to the extent a Lien thereon can be perfected by the filing of a financing
statement under the Uniform Commercial Code of any applicable jurisdiction),
(c) Letter-of-Credit Rights (other than to the extent a Lien thereon can be
perfected by the filing of a financing statement under the Uniform Commercial
Code of any applicable jurisdiction), (d) Commercial Tort Claims with a value of
less than $1,000,000 individually and $5,000,000 in the aggregate, (e) any
Gaming License or any other asset or property to the extent the grant of a
security interest therein is prohibited by applicable Law or requires a consent
not obtained of any

 

2

--------------------------------------------------------------------------------


 

Governmental Authority (including from a Gaming Authority) pursuant to such
applicable Law (including Gaming Laws), in each case after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code of any
applicable jurisdiction or other applicable Law and other than Proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the Uniform Commercial Code of any applicable jurisdiction or other applicable
Law notwithstanding such prohibition, (f) assets to the extent a security
interest in such assets would result in material adverse tax consequences as
reasonably determined, in writing, by the Company and, prior to the Discharge of
Credit Facility Obligations, the Credit Facility Agent unless such assets secure
any other First Lien Obligations or any other Indebtedness of the Company or its
Subsidiaries, (g) any lease, license or other agreement or Contractual
Obligation or any property subject to a purchase money security interest, Lien
securing a capital lease or similar arrangement, in each case permitted to be
incurred under the Note Purchase Agreement, to the extent that a grant of a
security interest therein would require a consent not obtained or violate or
invalidate such lease, license or agreement or Contractual Obligation or
purchase money arrangement, capital lease or similar arrangement or create a
right of termination in favor of any other party thereto (other than the Company
or a Note Guarantor), in each case after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code of any applicable
jurisdiction and other applicable Law and other than Proceeds and receivables
thereof, the assignment of which is expressly deemed effective under the Uniform
Commercial Code of any applicable jurisdiction or other applicable Law
notwithstanding such prohibition, (h) those assets as to which the Company and,
prior to the Discharge of Credit Facility Obligations, the Credit Facility Agent
or, thereafter, the Required Holders shall reasonably determine, in writing,
that the cost of obtaining a Lien thereon or perfection thereof are excessive in
relation to the benefit to the Secured Parties of the security to be afforded
thereby, unless such assets secure any other First Lien Obligations or any other
Indebtedness of the Company or its Subsidiaries (i) voting Equity Interests in
excess of 65% of the total voting Equity Interests in (A) any CFC or (B) any
Domestic Subsidiary that has no material assets other than the equity of one or
more Foreign Subsidiaries that are CFCs, (j) any Equity Interests in (A) any
Person that is not a Wholly-Owned Subsidiary to the extent and for so long as
the granting of a Lien on such Equity Interests would be prohibited by the terms
of any Organization Document, joint venture agreement or shareholders’ agreement
governing such Person or require any consent not obtained of any one or more
third parties (other than the Company or a Guarantor), after giving effect to
the applicable anti-assignment provisions of the Uniform Commercial Code of any
applicable jurisdiction or other applicable Law and other than Proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the Uniform Commercial Code of any applicable jurisdiction or other applicable
Law notwithstanding such prohibition, (B) any Unrestricted Subsidiary (until
such time as any Unrestricted Subsidiary becomes a Restricted Subsidiary) or
(C) any Excluded Subsidiary (until such time as such Subsidiary is no longer an
Excluded Subsidiary), (k) any “intent-to-use” trademark applications prior to
the filing and acceptance of a “Statement of Use” pursuant to Section 1(d) of
the Lanham Act or an “Amendment to Allege Use” pursuant to Section 1(c) of the
Lanham Act with respect thereto and (l) other than to the extent a Lien thereon
can be perfected by the filing of a financing statement under the Uniform
Commercial Code of any applicable jurisdiction, any rights or property not
located in the United States or credit support from Foreign Subsidiaries;
provided that this clause (l) shall not exclude any Equity Interests of Foreign
Subsidiaries that are otherwise required to be pledged pursuant to the terms of
this

 

3

--------------------------------------------------------------------------------


 

Agreement; provided, however, that “Excluded Assets” shall not include any
Proceeds, substitutions or replacements of any “Excluded Assets” referred to in
clauses (a) through (l) (unless such Proceeds, substitutions or replacements
would constitute “Excluded Assets” referred to in any of clauses (a) through
(l)).

 

“First Lien Representative” has the meaning given to such term in the
Intercreditor Agreement.

 

“General Intangibles” has the meaning specified in Article 9 of the New York UCC
and includes for the avoidance of doubt corporate or other business records,
indemnification claims, contract rights (including rights under leases, whether
entered into as lessor or lessee, swap contracts and other agreements),
goodwill, registrations, franchises, tax refund claims and any letter of credit,
guarantee, claim, security interest or other security held by or granted to any
Grantor, as the case may be, to secure payment by an Account Debtor of any of
the Accounts.

 

“Grantor” means each of the Company, each Guarantor that is a party hereto, and
each Guarantor that becomes a party to this Agreement after the Closing.

 

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
confidential or proprietary technical and business information, knowhow,
show-how or other data or information, the intellectual property rights in
software and databases and related documentation and all additions, improvements
and accessions to, and books and records describing any of the foregoing;
provided that the foregoing does not include any such assets, rights or property
subsisting outside the United States.

 

“Intellectual Property Security Agreements” means the short-form Patent Security
Agreement, short-form Trademark Security Agreement, and short-form Copyright
Security Agreement, each substantially in the form attached hereto as
Exhibits II, III and IV, respectively.

 

“Investment Property” has the meaning specified in Article 9 of the New York
UCC, but shall not include any Pledged Collateral.

 

“License” means any Patent License, Trademark License, Copyright License or
other Intellectual Property license or sublicense agreement to which any Grantor
is a party, together with any and all (a) renewals, extensions, amendments and
supplements thereof, (b) income, fees, royalties, damages, claims and payments
now and hereafter due and/or payable thereunder or with respect thereto
including damages for breach or for infringement claims pertaining to the
licensed Intellectual Property (to the extent that a Grantor has the right to
collect them), and (c) rights to sue for past, present and future breaches or
violations thereof.

 

“Missouri Gaming Commission” has the meaning ascribed by MRS 313.004 and refers
to the body empowered to act pursuant to Chapter 313 of the Missouri Revised
Statutes and Title 11, Division 45 of the Missouri Code of State Regulations.

 

4

--------------------------------------------------------------------------------


 

“Missouri Gaming Law” means Chapter 313 of the Missouri Revised Statutes (“MRS”)
and the regulations of the Missouri Gaming Commission promulgated thereunder.

 

“Mississippi Gaming Pledged Equity” has the meaning assigned to such term in
Section 2.02(i).

 

“Missouri Gaming Pledged Equity” has the meaning assigned to such term in
Section 2.02(n)(i).

 

“Nevada Gaming Control Act” means Chapter 463 of the Nevada Revised Statutes and
the regulations of the Nevada Gaming Commission promulgated thereunder.

 

“Nevada Gaming Control Board has the meaning ascribed by NRS 463.0137 and refers
to the agency of the State of Nevada created pursuant to NRS 463.030 to 463.110
and as empower to act under the Nevada Gaming Control Act.

 

“Nevada Gaming Pledged Equity” has the meaning assigned to such term in
Section 2.02(d).

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.

 

“Patents” means all of the following now owned or hereafter acquired by any
Grantor:  (a) all patents of the United States, all registrations and recordings
thereof, and all applications for patents of the United States, and (b) all
reissues, re-examinations, continuations, divisions, continuations-in-part,
renewals, or extensions thereof, and the inventions or improvements disclosed or
claimed therein.

 

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

 

“Pledged Debt” has the meaning assigned to such term in Section 2.01.

 

“Pledged Equity” has the meaning assigned to such term in Section 2.01.

 

“Pledged Securities” means any promissory notes, stock certificates, limited or
unlimited liability membership certificates or other securities now or hereafter
included in the Pledged Collateral, including all certificates, instruments or
other documents representing or evidencing any Pledged Collateral.

 

“Secured Obligations” means any principal, premium, interest (including any
interest and fees accruing subsequent to the filing of a petition in bankruptcy,
reorganization or

 

5

--------------------------------------------------------------------------------


 

similar proceeding at the rate provided for in the documentation with respect
thereto, whether or not such interest or fees is an allowed or allowable claim
under applicable law), penalties, fees, indemnifications, reimbursements
(including reimbursement obligations with respect to letters of credit and
banker’s acceptances), damages and other liabilities, and guarantees of payment
of such principal, interest, penalties, fees, indemnifications, reimbursements,
damages and other liabilities, payable under any of the Note Purchase Agreement,
the Notes (including any PIK Notes), the Collateral Documents and the Note
Guaranty.

 

“Secured Parties” means, collectively, the Collateral Agent and the Holders.

 

“Security Agreement Supplement” means an instrument in the form of Exhibit I
hereto.

 

“Security Interest” has the meaning assigned to such term in Section 3.01(a).

 

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

 

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor:  (a) all trademarks, service marks, trade names, corporate names, trade
dress, logos, designs, fictitious business names, other source or business
identifiers protected under the laws of the United States or any state or
political subdivision thereof, all registrations and recordings thereof, and all
registration and recording applications filed in connection therewith in the
USPTO or any similar offices in any State of the United States or any political
subdivision thereof, and all renewals thereof, as well as any unregistered
trademarks and service marks used by a Grantor and (b) all goodwill connected
with the use thereof and symbolized thereby.

 

“USCO” means the United States Copyright Office.

 

“USPTO” means the United States Patent and Trademark Office.

 

ARTICLE II

 

Pledge of Securities

 

SECTION 2.01.           Pledge.  As security for the payment or performance, as
the case may be, in full of the Secured Obligations (including any obligations
under the Note Guaranty) each Grantor hereby pledges to the Collateral Agent,
its successors and assigns, for the benefit of the Secured Parties, and hereby
grants to the Collateral Agent, its successors and assigns, for the benefit of
the Secured Parties, a security interest in all of such Grantor’s right, title
and interest in, to and under (i) all Equity Interests held by it, including
those listed on Schedule I and any other Equity Interests obtained in the future
by such Grantor and the certificates, if any, representing all such Equity
Interests (the “Pledged Equity”); provided that the Pledged Equity shall not
include any Excluded Assets; (ii) (A) the debt securities owned by it and listed
opposite the name of such Grantor on Schedule I, (B) any debt securities
obtained in

 

6

--------------------------------------------------------------------------------


 

the future by such Grantor and (C) the intercompany notes and other promissory
notes and any other instruments evidencing such debt securities (the “Pledged
Debt”); provided that the Pledged Debt shall not include any Excluded Assets;
(iii) all other property that may be delivered to and held by the Collateral
Agent pursuant to the terms of this Section 2.01 and Section 2.02; (iv) subject
to Section 2.06, all payments of principal or interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the Pledged Equity and Pledged
Debt; (v) subject to Section 2.06, all rights and privileges of such Grantor
with respect to the securities and other property referred to in clauses (i),
(ii), (iii) and (iv) above; and (vi) all Proceeds of any of the foregoing (the
items referred to in clauses (i) through (vi) above being collectively referred
to as the “Pledged Collateral”); provided that the Pledged Collateral shall not
include any Excluded Assets.

 

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, until the termination of this Agreement, subject, however, to
the terms, covenants and conditions hereinafter set forth.

 

SECTION 2.02.           Delivery of the Pledged Collateral.

 

(a)                                 Subject to the other provisions of this
Section 2.02, each Grantor agrees to deliver to the Collateral Agent (or the
First Lien Representative as bailee for the Collateral Agent pursuant to the
Intercreditor Agreement) on or prior to the Closing all Pledged Securities owned
by it on the Closing Date (with a list of all such items to be provided by the
Company to the Collateral Agent in writing) and with respect to any Pledged
Securities issued or acquired after the Closing, it agrees to deliver or cause
to be delivered as promptly as practicable (and in any event, within 60 days
after the date of acquisition thereof or such longer period as to which the
First Lien Representative (provided such First Lien Representative is not the
Collateral Agent) may agree in its reasonable discretion) to the Collateral
Agent (or the First Lien Representative as bailee for the Collateral Agent
pursuant to the Intercreditor Agreement), for the benefit of the Secured
Parties, any and all such Pledged Securities (other than any uncertificated
securities, but only for so long as such securities remain uncertificated).

 

(b)                                 The Grantors will cause any Indebtedness for
borrowed money owed to any Grantor by any Person (other than intercompany
Indebtedness between Grantors) having a principal amount in excess of
(i) $1,000,000 individually or (ii) when aggregated with all other such
Indebtedness for which this clause has not been satisfied, $5,000,000 in the
aggregate, to be evidenced by a duly executed promissory note that is pledged
and delivered to the Collateral Agent (or the First Lien Representative as
bailee for the Collateral Agent pursuant to the Intercreditor Agreement), for
the benefit of the Secured Parties, pursuant to the terms hereof.

 

(c)                                  Upon delivery to the Collateral Agent (or
the First Lien Representative as bailee for the Collateral Agent pursuant to the
Intercreditor Agreement), (i) any Pledged Securities shall be accompanied by
undated stock or note powers, as applicable, duly executed in blank or other
instruments of transfer reasonably satisfactory to the First Lien Representative
and by such other instruments and documents as may be required and (ii) all
other property comprising part of the Pledged Collateral shall be accompanied by
undated proper instruments of

 

7

--------------------------------------------------------------------------------


 

assignment or transfer duly executed in blank by the applicable Grantor and such
other instruments or documents as the First Lien Representative may reasonably
request.

 

(d)                                 Each Grantor shall immediately upon receipt
of all required approvals of the Nevada Gaming Control Board and Nevada Gaming
Commission deliver the original certificates representing Pledged Equity, the
pledge of which is governed by NRS 463.510 (such Pledged Equity, the “Nevada
Gaming Pledged Equity”), together with stock powers executed in blank, to
(i) prior to the Discharge of Credit Facility Obligations, Bank of America,
N.A., as collateral agent under the Existing Credit Agreement (in such capacity,
the “Credit Facility Agent”) (as bailee for the Collateral Agent pursuant to the
Intercreditor Agreement) or, subject to Section 2.07, the Escrow Agent and
(ii) upon the Discharge of Credit Facility Obligations, to the Collateral Agent
to the extent the Collateral Agent maintains an office in the State of Nevada
where the Nevada Gaming Pledged Equity may be maintained pursuant to the
requirements of the Gaming Laws of Nevada or, subject to Section 2.07, the
Escrow Agent to be held by the Credit Facility Agent, the Collateral Agent or,
subject to Section 2.07, in escrow by the Escrow Agent, as the case may be,
within the State of Nevada, subject to the requirements of the Nevada Gaming
Control Board and Nevada Gaming Commission in accordance with applicable
provisions of the Nevada Gaming Control Act and regulations promulgated
thereunder.  In addition, each Grantor shall upon receipt of all required
approvals of the Nevada Gaming Control Board and Nevada Gaming Commission
execute and deliver and cause to be executed and delivered such other documents
and instruments (including Uniform Commercial Code financing statements)
required to create, evidence or perfect the Collateral Agent’s security interest
in the Nevada Gaming Pledged Equity, including, if applicable, the execution and
delivery of the Escrow Agreement referred to in Section 2.07.

 

(e)                                  Notwithstanding any other provision of this
Agreement:

 

(f)                                   The prior approval of the Nevada Gaming
Commission must be obtained before any foreclosure or transfer of any possessory
security interest in the Nevada Gaming Pledged Equity (except back to original
Grantor), the pledge of which is governed by NRS 463.510, and before any other
enforcement of the Security Interest of the Collateral Agent in such Nevada
Gaming Pledged Equity may occur (provided that the foregoing shall not imply any
obligation on the Collateral Agent to obtain such approvals);

 

(g)                                  The stock certificates evidencing the
Nevada Gaming Pledged Equity, the pledge of which is governed by NRS 463.510,
must at all times remain physically within the State of Nevada at a location
designated to the Nevada Gaming Board and must be made available for inspection
by agents or employees of the Nevada Gaming Board immediately upon request
during normal business hours;

 

(h)                                 The provisions of this Agreement relating to
the Nevada Gaming Pledged Equity shall not be amended without the prior
administrative approval of the Chairman of the Nevada Gaming Board or his
designee (provided that the foregoing shall not imply any obligation on the
Collateral Agent to obtain such approvals).  Such administrative approval may
not be granted regarding amendments to this Agreement or, subject to
Section 2.07, the Escrow Agreement, that increase or change the Nevada Gaming
Pledged Equity that are the subject of the pledge which is governed by NRS
463.510 that change the location of the Nevada Gaming

 

8

--------------------------------------------------------------------------------


 

Pledged Equity in the possession of the Credit Facility Agent, the Collateral
Agent or, subject to Section 2.07, the Escrow Agent, as the case may be, or that
change the identity of the Collateral Agent, the Credit Facility Agent or,
subject to Section 2.07, Escrow Agent.

 

(i)                                     The prior approval of the Mississippi
Gaming Commission must be obtained before any foreclosure or transfer of any
possessory security interest in the Pledged Equity issued by any Person that is
licensed by or registered with the Mississippi Gaming Commission (except back to
the original Grantor), the pledge of which is governed by Miss. Code Ann.
Section 75-76-207 (such Pledged Equity, the “Mississippi Gaming Pledged
Equity”), and before any other enforcement of the Security Interest in such
Mississippi Gaming Pledged Equity may occur (provided that the foregoing shall
not imply any obligation on the Collateral Agent to obtain such approvals).

 

(j)                                    This Agreement shall not be amended
without the prior administrative approval of the Chairman of the Nevada Gaming
Control Board or his designee (provided that the foregoing shall not imply any
obligation on the Collateral Agent to obtain such approvals).  Such
administrative approval may not be granted regarding amendments to this
Agreement or, subject to Section 2.07, the Escrow Agreement that increase or
change the Equity Interests that are the subject of the pledge which is governed
by NRS 463.510, or that change the identity of the Collateral Agent or, subject
to Section 2.07, the Escrow Agent.  In the event that the Collateral Agent
exercises one or more of the remedies set forth in this Agreement with respect
to the  Nevada Gaming Pledged Equity, the Mississippi Gaming Pledged Equity or
the Missouri Gaming Pledged Equity, including, without limitation, the
foreclosure, transfer, sale, distribution or other disposition of any interest
therein (except back to the Grantor), the exercise of voting and consensual
rights, and any other enforcement of the security interest in such Nevada Gaming
Pledged Equity, the Mississippi Gaming Pledged Equity or the Missouri Gaming
Pledged Equity, such action will require the separate and prior approval
(provided that the foregoing shall not imply any obligation on the Collateral
Agent to obtain such approvals) of the Gaming Authorities in Nevada and
Mississippi, respectively, with respect to the Nevada Gaming Pledged Equity and
the Mississippi Gaming Pledged Equity, respectively, and, in the case of the
Missouri Gaming Pledged Equity, the provision of 30 days prior notice to the
Gaming Authorities in Missouri or the licensing or finding of suitability of the
Collateral Agent or any transferee thereof, in each case unless such licensing
or suitability requirement is waived thereby or is otherwise not required under
the applicable Gaming Laws (provided that the foregoing shall not imply any
obligation on the Collateral Agent to become licensed);

 

(k)                                 The Collateral Agent and, subject to
Section 2.07 in the case of the Nevada Gaming Pledge Equity, the Escrow Agent
will be required to comply with the reasonable conditions, if any, imposed by
the Gaming Authorities in connection with their approval of the pledge granted
hereunder in the Nevada Gaming Pledged Equity, the Mississippi Gaming Pledged
Equity or the Missouri Gaming Pledged Equity; provided that the Collateral Agent
shall have no liability for failure to comply with such conditions after it has
tendered a written notice of its resignation, in accordance with
Section 5.20(e)(x);

 

(l)                                     Any approval of the Gaming Authorities
of this Agreement, any amendment hereto or the pledge hereunder, in each case in
the Nevada Gaming Pledged Equity or the Mississippi Gaming Pledged Equity, or,
in the case of the Missouri Gaming Pledged

 

9

--------------------------------------------------------------------------------


 

Equity, the satisfaction of the notice obligations under the Gaming Laws of
Missouri with respect to this Agreement in the Missouri Gaming Pledged Equity,
any amendment hereto or the pledge hereunder in the Nevada Gaming Pledged
Equity, the Mississippi Gaming Pledged Equity or the Missouri Gaming Pledged
Equity, does not constitute approval, either express or implied, of the
Collateral Agent to take any actions provided for in this Agreement, for which
separate approval by the Gaming Authorities or the satisfaction of separate
notice provisions may be required by the Gaming Laws; and

 

(m)                             The Secured Parties and their respective
successors and assigns are subject to being called forward by the Gaming
Authorities in their sole and absolute discretion, for licensing, a finding of
suitability or other investigation authorized by the Gaming Laws in order to
remain entitled to the benefits of this Agreement, any other Note Documents, and
the Intercreditor Agreement, in each case with respect to the Nevada Gaming
Pledged Equity, the Mississippi Gaming Pledged Equity and the Missouri Gaming
Pledged Equity.

 

(n)                                 Missouri Gaming Law Specific Provisions. 
Each party hereto hereby acknowledges that:

 

(i)                         Notwithstanding anything contained in this Agreement
or any other Note Documents to the contrary, (i) no transfer in any way of an
ownership interest, or exercise of a material right of an ownership interest, in
any Grantor or any Subsidiary of a Grantor which holds a license issued by the
Missouri Gaming Commission (such Pledged Equity, the “Missouri Gaming Pledged
Equity”) shall occur unless such transfer is first approved by the Missouri
Gaming Commission pursuant to Title 21, Chapter 313, Section 313.807(4) of the
Revised Statutes of Missouri and (ii) the Collateral Agent shall not foreclose
on, take possession of or otherwise exercise ownership of or possessory rights
over any slot machine (as defined in Title 11, Division 45, Section 10.055 of
the Rules of the Department of Public Safety) constituting Collateral located or
to be located in the State of Missouri unless the Collateral Agent (1) holds the
applicable valid license issued by the Missouri Gaming Commission or, in the
alternative (2) uses a different mechanism that is in compliance with applicable
Missouri laws (which mechanism could include, subject to the Missouri Gaming
Commission’s approval, the sale, transfer or disposition by any Grantor of such
slot machine to a Person holding the applicable valid license issued by the
Missouri Gaming Commission, provided that such Person is acting on its own
behalf and not as an agent of any party not licensed by the Missouri Gaming
Commission to own or possess slot machines); provided that the foregoing shall
not imply any obligation on the Collateral Agent to hold any such license or
otherwise become licensed under the Gaming Laws of Missouri.

 

(ii)                      The Collateral Agent and each other Secured Party
hereby acknowledges that Missouri law does not presently allow, and the security
interest granted in this Agreement does not authorize for so long as such
prohibition exists, any pledge, hypothecation or transfers of gaming licenses
(or any interest therein) issued by the Missouri Gaming Commission pursuant to
Missouri law, or any security interest attached to any such license.

 

10

--------------------------------------------------------------------------------


 

(o)                                 Louisiana Gaming Law Specific Provisions. 
Each party hereto hereby acknowledges that:

 

(i)                         Notwithstanding anything contained in this Agreement
or any other Note Documents to the contrary, (i) no transfer of a five percent
or more interest in any Grantor or any Subsidiary of a Grantor which holds a
license or permit issued by the Louisiana Gaming Control Board shall occur
unless the prior written approval of such transfer is provided by the Louisiana
Gaming Control Board and (ii) the Collateral Agent shall not foreclose, take
possession or otherwise exercise ownership or possessory rights of any slot
machine located or to be located in the State of Louisiana unless all applicable
Gaming Laws of the State of Louisiana are complied with.

 

(ii)                      The Collateral Agent and each other Secured Party
hereby acknowledges that the Gaming Laws of Louisiana do not presently allow,
and the security interest granted in this Agreement does not authorize for so
long as such prohibition exists, any pledge, hypothecation or transfers of any
gaming licenses or permits (or any interest therein) issued under the Louisiana
Gaming Control Act, La. R.S. 27:1 et seq or any security interest attached to
any such license or permit.

 

Notwithstanding anything herein to the contrary, Deutsche Bank Trust Company
Americas, in all its roles under this Agreement and each other Collateral
Document, shall be empowered to, but shall not be required or have any
obligation whatsoever to, obtain or seek to obtain a gaming license, gaming
authority approval, or become a holder, owner or operator of any gaming license,
system or establishment; provided, however, in the event required by any
Governmental Authority to obtain a gaming license or gaming authority approval,
Deutsche Bank Trust Company Americas must promptly tender written notice of its
resignation as Collateral Agent if it does not intend to timely comply with such
requirement after resignation, and the Collateral Agent shall not incur any
liability with respect to such non-compliance.

 

SECTION 2.03.           Representations, Warranties and Covenants.  The Grantors
jointly and severally represent, warrant and covenant, as to themselves and the
other Grantors, to and for the benefit of the Secured Parties, that:

 

(a)                                 Schedule I correctly sets forth, as of the
Closing Date, a true and complete list, with respect to each Grantor, of (i) all
the Equity Interests owned by such Grantor in any Person and the percentage of
the issued and outstanding units of each class of the Equity Interests of the
company thereof represented by the Pledged Equity owned by such Grantor and
(ii) all the Pledged Debt owned by such Grantor;

 

(b)                                 the Pledged Equity and Pledged Debt (solely
with respect to Pledged Equity and Pledged Debt issued by a Person other than
Parent, the Company or a Subsidiary of the Company, to the best of such
Grantor’s knowledge) have been duly and validly authorized and issued by the
issuer thereof and (i) in the case of Pledged Equity (solely with respect to
Pledged Equity issued by a Person other than the Company or a Subsidiary of the
Company, to the best of such Grantor’s knowledge), is fully paid and
nonassessable and (ii) in the case of Pledged Debt (solely with respect to
Pledged Debt issued by a Person other than Parent, the Company or a Subsidiary
of the Company, to

 

11

--------------------------------------------------------------------------------


 

the best of such Grantor’s knowledge), is the legal, valid and binding
obligation of each issuer thereof;

 

(c)                                  each of the Grantors (i) is and, subject to
any transfers made in compliance with the Note Documents, will continue to be
the direct owner, beneficially and of record, of the Pledged Securities
indicated on Schedule I as owned by such Grantors, (ii) holds the same free and
clear of all Liens, other than (A) Liens created by the Collateral Documents and
(B) Liens expressly permitted pursuant to Section 9.4 of the Note Purchase
Agreement, (iii) will make no assignment, pledge, hypothecation or transfer of,
or create or permit to exist any security interest in or other Lien on, the
Pledged Collateral, other than (A) Liens created by the Collateral Documents and
(B) Liens expressly permitted pursuant to Section 9.4 of the Note Purchase
Agreement and (iv) will defend its title or interest thereto or therein against
any and all Liens (other than the Liens permitted pursuant to this
Section 2.03(c)), however arising, of all Persons whomsoever;

 

(d)                                 except for restrictions and limitations
imposed by the Note Documents or applicable Law generally, and except as
described in the Perfection Certificate, the Pledged Collateral is and will
continue to be freely transferable and assignable, and none of the Pledged
Collateral is or will be subject to any option, right of first refusal,
shareholders agreement, charter or by-law provisions or contractual restriction
of any nature that might prohibit, impair, delay or otherwise affect in any
manner material and adverse to the Secured Parties the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder;

 

(e)                                  each of the Grantors has the power and
authority to pledge the Pledged Collateral pledged by it hereunder in the manner
hereby done or contemplated;

 

(f)                                   no consent or approval of any Governmental
Authority, any securities exchange or any other Person was or is necessary to
the validity of the pledge effected hereby (other than (i) such as have been
obtained and are in full force and effect, (ii) authorizations, approvals or
notices to or from Gaming Authorities which may be required pursuant to
applicable Gaming Laws after the date hereof in connection with (x) the grant of
a Lien in favor of the Collateral Agent in the Nevada Gaming Pledged Equity,
which the applicable Grantor will obtain in accordance with Article X(b) of the
Note Purchase Agreement, (y) the addition of any Guarantor pursuant to
Section 5.14 (which approvals each Grantor agrees to use its commercially
reasonable efforts to obtain promptly upon the occurrence of the requirement to
add such Guarantor or to pledge the Equity Interests of such Guarantor or any
other Subsidiary of a Grantor the Equity Interests of which are required to be
pledged pursuant to the terms of this Agreement and the Note Purchase Agreement)
or (z) the enforcement of remedies and (iii) the requirement under applicable
Gaming Laws to provide routine post-closing notices and/or copies of Note
Documents to a Gaming Authority); and

 

(g)                                  by virtue of the execution and delivery by
the Grantors of this Agreement, when any Pledged Securities are delivered to the
Collateral Agent or, subject to

 

12

--------------------------------------------------------------------------------


 

Section 2.07 in the case of the Nevada Gaming Pledged Equity, the Escrow Agent
in accordance with this Agreement, the Collateral Agent for the benefit of the
Secured Parties will obtain a legal, valid and perfected lien upon and security
interest in such Pledged Securities as security for the payment and performance
of the Secured Obligations, subject only to Liens permitted by Section 9.4 of
the Note Purchase Agreement, to the extent such perfection is governed by the
Uniform Commercial Code of any applicable jurisdiction.

 

Each Grantor hereby agrees that upon the occurrence and during the continuance
of an Event of Default, it will comply with instructions of the Collateral Agent
with respect to the Equity Interests in such Grantor that constitute Pledged
Equity hereunder that are not certificated without further consent by the
applicable owner or holder of such Equity Interests.

 

SECTION 2.04.           Certification of Limited Liability Company and Limited
Partnership Interests.  Any limited liability company and any limited
partnership controlled by any Grantor shall either (a) not include in its
operative documents any provision that any Equity Interests in such limited
liability company or such limited partnership be a “security” as defined under
Article 8 of the Uniform Commercial Code or (b) certificate any Equity Interests
in any such limited liability company or such limited partnership.  To the
extent an interest in any limited liability company or limited partnership
controlled by any Grantor and pledged under Section 2.01 is certificated or
becomes certificated, (i) each such certificate shall be delivered to the
Collateral Agent (or the First Lien Representative as bailee for the Collateral
Agent pursuant to the Intercreditor Agreement), pursuant to Section 2.02(a) and
(ii) such Grantor shall fulfill all other requirements under Section 2.02
applicable in respect thereof.  Each Grantor hereby agrees that if any of the
Pledged Collateral is at any time not evidenced by certificates of ownership,
then each applicable Grantor shall, to the extent permitted by applicable Law
(including Gaming Laws), (i) if necessary to perfect a security interest in such
Pledged Collateral, cause such pledge to be recorded on the equityholder
register or the books of the issuer, execute any customary pledge forms or other
documents necessary or appropriate to complete the pledge and give the
Collateral Agent the right to transfer such Pledged Collateral under the terms
hereof, and (ii) after the occurrence and during the continuance of any Event of
Default (A) cause the Organization Documents of each such issuer of Equity
Interests constituting Pledged Collateral to be amended to provide that such
Pledged Collateral shall be treated as “securities” for purposes of the Uniform
Commercial Code and (B) cause such Pledged Collateral to become certificated and
delivered to the Collateral Agent (or the First Lien Representative as bailee
for the Collateral Agent pursuant to the Intercreditor Agreement).

 

SECTION 2.05.           Registration in Nominee Name; Denominations.  If an
Event of Default shall occur and be continuing, subject to the Intercreditor
Agreement, (a) the Collateral Agent, on behalf of the Secured Parties, shall
have the right (in its sole and absolute discretion) to hold the Pledged
Securities in its own name as pledgee, the name of its nominee (as pledgee or as
sub-agent) or the name of the applicable Grantor, endorsed or assigned in blank
or in favor of the Collateral Agent, and each Grantor will promptly give to the
Collateral Agent copies of any notices or other communications received by it
with respect to Pledged Securities registered in the name of such Grantor and
(b) the Collateral Agent shall have the right to exchange the certificates
representing Pledged Securities for certificates of smaller or larger

 

13

--------------------------------------------------------------------------------


 

denominations for any purpose consistent with this Agreement; provided, that the
Collateral Agent shall give the Company prior notice of its intent to exercise
such rights.

 

SECTION 2.06.           Voting Rights; Dividends and Interest.

 

(a)                                 Unless and until an Event of Default shall
have occurred and be continuing and the Collateral Agent shall have notified the
Company that the rights of the Grantors under this Section 2.06 are being
suspended:

 

(i)                         Each Grantor shall be entitled to exercise any and
all voting and/or other consensual rights and powers inuring to an owner of
Pledged Securities or any part thereof for any purpose consistent with the terms
of this Agreement, the Note Purchase Agreement and the other Note Documents;
provided that such rights and powers shall not be exercised in any manner,
except as may be permitted under this Agreement, the Note Purchase Agreement and
the other Note Documents, that would materially and adversely affect the rights
and remedies of any of the Collateral Agent or the other Secured Parties under
this Agreement, the Note Purchase Agreement or any other Note Document or the
ability of the Secured Parties to exercise the same.

 

(ii)                      So long as no Event of Default shall have occurred and
be continuing and thereafter so long as the Company has not received written
notice from the Collateral Agent that the rights of the Grantors under this
Section 2.06 are being suspended and to the extent required under applicable Law
(including any Gaming Law), the Collateral Agent shall be deemed without further
action or formality to have granted to each Grantor all necessary consents
relating to voting rights and/or consensual rights and powers it is entitled to
exercise pursuant to subparagraph (i) above and shall, if necessary, execute and
deliver to each Grantor, or cause to be executed and delivered to each Grantor,
all such proxies, powers of attorney and other instruments as each Grantor may
reasonably request for the purpose of enabling such Grantor to exercise the
voting and/or consensual rights and powers it is entitled to exercise pursuant
to subparagraph (i) above.

 

(iii)                   Each Grantor shall be entitled to receive and retain any
and all dividends, interest, principal and other distributions paid on or
distributed in respect of the Pledged Securities to the extent and only to the
extent that such dividends, interest, principal and other distributions are
permitted by, and otherwise paid or distributed in accordance with, the terms
and conditions of the Note Purchase Agreement, the other Note Documents and
applicable Laws; provided that any noncash dividends, interest, principal or
other distributions that would constitute Pledged Equity or Pledged Debt,
whether resulting from a subdivision, combination or reclassification of the
outstanding Equity Interests of the issuer of any Pledged Securities or received
in exchange for Pledged Securities or any part thereof, or in redemption
thereof, or as a result of any merger, consolidation, acquisition or other
exchange of assets to which such issuer may be a party or otherwise, shall be
and become part of the Pledged Collateral, and, if received by any Grantor,
shall not be commingled by such Grantor with any of its other funds or property
but shall be held separate and apart therefrom, shall be held in trust for the
benefit of the Collateral Agent and the Secured Parties and, subject to the

 

14

--------------------------------------------------------------------------------


 

Intercreditor Agreement, shall be promptly (and in any event within 30 days)
delivered to the Collateral Agent in the same form as so received (with any
necessary endorsement reasonably requested by the Collateral Agent).

 

(b)                                 Upon the occurrence and during the
continuance of an Event of Default, after the Collateral Agent shall have
notified the Company of the suspension of the rights of the Grantors under
paragraph (a)(iii) of this Section 2.06, then all rights of any Grantor to
dividends, interest, principal or other distributions that such Grantor is
authorized to receive pursuant to paragraph (a)(iii) of this Section 2.06 shall
cease, and all such rights shall thereupon become vested in the Collateral
Agent, which (together with each other First Lien Agent (as defined in the
Intercreditor Agreement) shall, subject to the Intercreditor Agreement, have the
sole and exclusive right and authority to receive and retain such dividends,
interest, principal or other distributions.  All dividends, interest, principal
or other distributions received by any Grantor contrary to the provisions of
this Section 2.06 shall be held in trust for the benefit of the Collateral Agent
and the other Secured Parties, shall be segregated from other property or funds
of such Grantor and shall be promptly (and in any event within 30 days)
delivered to the Collateral Agent upon demand in the same form as so received
(with any necessary endorsement reasonably requested by the Collateral Agent). 
Any and all money and other property paid over to or received by the Collateral
Agent pursuant to the provisions of this paragraph (b) shall be retained by the
Collateral Agent in an account to be established by the Collateral Agent upon
receipt of such money or other property and shall be applied in accordance with
the provisions of Section 4.02 hereof.  After all Events of Default have been
cured or waived, the Collateral Agent shall promptly repay to each Grantor
(without interest) all dividends, interest, principal or other distributions
that such Grantor would otherwise be permitted to retain pursuant to the terms
of paragraph (a)(iii) of this Section 2.06 that remain in such account.

 

(c)                                  Upon the occurrence and during the
continuance of an Event of Default, after the Collateral Agent shall have
provided the Company notice of the suspension of the rights of the Grantors
under paragraph (a)(i) of this Section 2.06, then all rights of any Grantor to
exercise the voting and consensual rights and powers it is entitled to exercise
pursuant to paragraph (a)(i) of this Section 2.06, and the obligations of the
Collateral Agent under paragraph (a)(ii) of this Section 2.06, shall cease, and
all such rights shall thereupon become vested in the Collateral Agent, which
(together with each other First Lien Agent (as defined in the Intercreditor
Agreement)) shall, subject to the Intercreditor Agreement, have the sole and
exclusive right and authority to exercise such voting and consensual rights and
powers; provided that the Collateral Agent shall have the right from time to
time following and during the continuance of an Event of Default to permit the
Grantors to exercise such rights at the direction of the holders of a majority
in the aggregate principal amount of the Secured Obligations outstanding at such
time.  After all Events of Default have been cured or waived, each Grantor shall
have the exclusive right to exercise the voting and/or consensual rights and
powers that such Grantor would otherwise be entitled to exercise pursuant to the
terms of paragraph (a)(i) of this Section 2.06.

 

(d)                                 Any notice given by the Collateral Agent to
the Company suspending the rights of the Grantors under paragraph (a) of this
Section 2.06 (i) shall be given in writing, (ii) may be given with respect to
one or more of the Grantors at the same or different times and (iii) may suspend
the rights of the Grantors under paragraph (a)(i) or paragraph (a)(iii) of this

 

15

--------------------------------------------------------------------------------


 

Section 2.06 in part without suspending all such rights (as specified by the
Collateral Agent) and without waiving or otherwise affecting the Collateral
Agent’s rights to give additional notices from time to time suspending other
rights so long as an Event of Default has occurred and is continuing.

 

SECTION 2.07.           Further Assurances.  If (a) the Discharge of Credit
Facility Obligations shall have occurred and the Collateral Agent does not
maintain an office in the State of Nevada where the Nevada Gaming Pledged Equity
may be maintained pursuant to the requirements of the Gaming Laws of Nevada, or
(b) prior to the Discharge of Credit Facility Obligations Bank of America, N.A.
shall cease to act as Credit Facility Agent and any successor Credit Facility
Agent (or any of such successor Credit Facility Agent’s affiliates) does not
maintain an office in the State of Nevada where the Nevada Gaming Pledged Equity
may be maintained pursuant to the requirements of the Gaming Laws of Nevada,
then in each case, the Company, the Collateral Agent, prior to the Discharge of
Credit Facility Obligations, the successor Credit Facility Agent and an
appointed escrow agent reasonably acceptable to the Collateral Agent (the
“Escrow Agent”) shall enter into an escrow agreement in substantially the form
attached hereto as Exhibit V (the “Escrow Agreement”) with respect to the Nevada
Gaming Pledged Equity.  The Company acknowledges and agrees that the Company
shall bear all costs, expenses and fees in connection with the escrow
arrangement contemplated by this Section 2.07 and the Escrow Agreement,
including the costs, expenses and fees of the Escrow Agent.

 

ARTICLE III

 

Security Interests in Personal Property

 

SECTION 3.01.           Security Interest.

 

(a)                                 As security for the payment or performance,
as the case may be, in full of the Secured Obligations (including the
Obligations under the Note Guaranty) each Grantor hereby pledges to the
Collateral Agent, for the benefit of the Secured Parties, and hereby grants to
the Collateral Agent, for the benefit of the Secured Parties, a security
interest (the “Security Interest”) in all right, title or interest in or to any
and all of the following assets and properties now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Article 9 Collateral”):

 

(i)                         all Accounts;

 

(ii)                      all Chattel Paper;

 

(iii)                   all Commercial Tort Claims listed on Schedule II hereto;

 

(iv)                  all Deposit Accounts;

 

(v)                     all Documents;

 

(vi)                  all Equipment;

 

16

--------------------------------------------------------------------------------


 

(vii)               all Fixtures;

 

(viii)            all General Intangibles and all Intellectual Property;

 

(ix)                  all Goods;

 

(x)                     all Instruments;

 

(xi)                  all Inventory;

 

(xii)               all Investment Property;

 

(xiii)            all Pledged Securities;

 

(xiv)           all books and records pertaining to the Article 9 Collateral;

 

(xv)              all letters of credit and Letter-of-Credit Rights;

 

(xvi)           all Money; and

 

(xvii)        to the extent not otherwise included, all Proceeds and products of
any and all of the foregoing and all Supporting Obligations, collateral security
and guarantees given by any Person with respect to any of the foregoing;

 

provided that notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute a grant of a security interest in (and the term
“Collateral” shall not include) any Excluded Assets.

 

(b)                                 Each Grantor hereby irrevocably authorizes
the Collateral Agent for the benefit of the Secured Parties at any time and from
time to time (however, the Collateral Agent shall not have any duty) to file in
any relevant jurisdiction any financing statements (including fixture filings)
with respect to the Article 9 Collateral or any part thereof and amendments
thereto that (i) indicate the Collateral as “all assets of the Debtor, whether
now owned or hereafter acquired” or words of similar effect as being of an equal
or lesser scope or with greater detail, and (ii) contain the information
required by Article 9 of the Uniform Commercial Code or the analogous
legislation of each applicable jurisdiction for the filing of any financing
statement or amendment, including (A) whether such Grantor is an organization,
the type of organization and, if required, any organizational identification
number issued to such Grantor and (B) in the case of a financing statement filed
as a fixture filing, a sufficient description of the real property to which such
Article 9 Collateral relates.  Each Grantor agrees to provide such information
to the Collateral Agent promptly upon any reasonable request.  Notwithstanding
anything in this Agreement to the contrary, the Collateral Agent shall not be
responsible for filing any financing or continuation statements or recording any
documents or instruments in any public office at any time or times or otherwise
perfecting or maintaining the perfection of any security interest in the
Collateral.

 

17

--------------------------------------------------------------------------------


 

(c)                                  The Security Interest is granted as
security only and shall not subject the Collateral Agent or any other Secured
Party to, or in any way alter or modify, any obligation or liability of any
Grantor with respect to or arising out of the Article 9 Collateral.

 

(d)                                 The Collateral Agent is authorized (however,
the Collateral Agent shall not have any duty) to file with the USPTO or the USCO
(or any successor office) such documents as may be necessary or advisable for
the purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest in United States Intellectual Property granted by each
Grantor, without the signature of any Grantor, and naming any Grantor or the
Grantor as debtors and the Collateral Agent as secured party.

 

(e)                                  Notwithstanding anything to the contrary in
the Note Documents, none of the Grantors shall be required (i) to enter into any
deposit account control agreement or securities account control agreement with
respect to any deposit account or securities account, (ii) to take any action in
any non-U.S. jurisdiction or required by the Law of any non-U.S. jurisdiction to
create any security interest in any assets located or titled outside of the U.S.
or to perfect or make enforceable any security interests in any assets located
outside of the U.S. (it being understood that nothing herein shall require
security agreements or pledge agreements governed by the laws of any non-U.S.
jurisdiction) any assets located outside of the United States or (iii) to
perfect in any assets subject to a certificate of title statute.

 

SECTION 3.02.                                   Representations and Warranties. 
The Grantors jointly and severally represent, warrant and covenant, as to
themselves and the other Grantors, to and with the Collateral Agent, for the
benefit of the Secured Parties, that:

 

(a)                                 Subject to Liens permitted by Section 9.4 of
the Note Purchase Agreement, each Grantor has good and valid rights in and title
to the Article 9 Collateral with respect to which it has purported to grant a
Security Interest hereunder and has full power and authority to grant to the
Collateral Agent the Security Interest in such Article 9 Collateral pursuant
hereto and to execute, deliver and perform its obligations in accordance with
the terms of this Agreement, without the consent or approval of any other Person
other than (i) any consent or approval that has been obtained and is in full
force and effect, (ii) authorizations, approvals or notices to or from Gaming
Authorities which may be required pursuant to applicable Gaming Laws after the
date hereof in connection with (x) the grant of a Lien in favor of the
Collateral Agent in the Nevada Gaming Pledged Equity, which the applicable
Grantor will obtain in accordance with Article X(b) of the Note Purchase
Agreement, (y) the addition of any Guarantor pursuant to Section 5.14 or (z) the
enforcement of remedies and (iii) the requirement under applicable Gaming Laws
to provide routine post-closing notices and/or copies of Note Documents to a
Gaming Authority.

 

(b)                                 The Uniform Commercial Code financing
statements (including fixture filings solely in respect of real property
required to be subject to a Deed of Trust pursuant to the Note Documents, as
applicable) or other appropriate filings, recordings or registrations prepared
based upon the information provided to the Collateral Agent in the Perfection
Certificate for filing in each governmental, municipal or other office specified
in Schedule 6 to the Perfection Certificate (or specified by notice from the
Company to

 

18

--------------------------------------------------------------------------------


 

the Collateral Agent after the Closing in the case of filings, recordings or
registrations (other than filings required to be made in the USPTO and the USCO
in order to perfect the Security Interest in Article 9 Collateral consisting of
United States Patents, Trademarks and Copyrights) required by the Note Purchase
Agreement), are all the filings, recordings and registrations that are necessary
to establish a legal, valid and perfected security interest in favor of the
Collateral Agent (for the benefit of the Secured Parties) in respect of all
Article 9 Collateral in which the Security Interest may be perfected by filing,
recording or registration in the United States (or any political subdivision
thereof) and its territories and possessions, and no further or subsequent
filing, refiling, recording, rerecording, registration or reregistration is
necessary in any such jurisdiction, except as provided under applicable Law with
respect to the filing of continuation statements and as required to be made in
the USPTO and USCO in order to perfect the Security Interest in Article 9
Collateral consisting of Patents, Trademarks and Copyrights acquired or
developed by the Grantors after the date hereof.

 

(c)                                  Each Grantor represents and warrants that
short-form Intellectual Property Security Agreements containing a description of
all Article 9 Collateral consisting of United States Patents, United States
registered Trademarks (and Trademarks for which United States registration
applications are pending, unless it constitutes an Excluded Asset) and United
States registered Copyrights, respectively, have been or on the Closing Date
shall be delivered for recording by the USPTO and the USCO pursuant to 35 U.S.C.
§ 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations thereunder, as
applicable, as may be necessary to establish a valid and perfected security
interest in favor of the Collateral Agent (for the benefit of the Secured
Parties) in respect of all Article 9 Collateral consisting of registrations and
applications for Patents, Trademarks (except pending Trademark applications that
constitute Excluded Assets) and Copyrights to the extent a security interest may
be perfected by filing, recording or registration in the USPTO or the USCO, and
no further or subsequent filing, refiling, recording, rerecording, registration
or reregistration is necessary (other than (i) such filings and actions as are
necessary to perfect the Security Interest with respect to any Article 9
Collateral consisting of Patents, Trademarks and Copyrights (or registration or
application for registration thereof) acquired or developed by any Grantor after
the date hereof and (ii) the Uniform Commercial Code financing and continuation
statements contemplated in Section 3.02(b)).

 

(d)                                 (i) When all appropriate filings,
recordings, registrations or notifications are made as may be required under
applicable Law to perfect the Security Interest and (ii) upon the taking of
possession or control by the Collateral Agent (or the First Lien Representative
as bailee for the Collateral Agent pursuant to the Intercreditor Agreement) of
such Article 9 Collateral with respect to which a security interest may be
perfected only by possession or control (which possession or control shall be
given to the Collateral Agent to the extent required by this Agreement or the
Intercreditor Agreement, if then in effect), the Security Interest shall be
prior to any other Lien on any of the Article 9 Collateral, other than (1) any
nonconsensual Lien that is expressly permitted pursuant to Section 9.4 of the
Note Purchase Agreement and has priority as a matter of law and (2) Liens
expressly permitted pursuant to Section 9.4 of the Note Purchase Agreement.

 

19

--------------------------------------------------------------------------------


 

(e)                                  The Article 9 Collateral is owned by the
Grantors free and clear of any Lien, except for Liens expressly permitted
pursuant to Section 9.4 of the Note Purchase Agreement.  None of the Grantors
has filed or consented to the filing of (i) any financing statement or analogous
document under the New York UCC or any other applicable United States Law
covering any Article 9 Collateral, (ii) any assignment in which any Grantor
assigns any Article 9 Collateral or any security agreement or similar instrument
covering any Article 9 Collateral with the USPTO or the USCO or (iii) any
assignment in which any Grantor assigns any Article 9 Collateral or any security
agreement or similar instrument covering any Article 9 Collateral with any
foreign governmental, municipal or other office, which financing statement or
analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, for Liens expressly permitted pursuant to
Section 9.4 of the Note Purchase Agreement.

 

SECTION 3.03.           Covenants.

 

(a)                                 The Company agrees promptly (and in any
event within 60 days after such change) to notify the Collateral Agent in
writing of any change in (i) legal name of any Grantor, (ii) the type of
organization of any Grantor, (iii) the jurisdiction of organization of any
Grantor, or (iv) the chief executive office of any Grantor and take all actions
necessary to continue the perfection of the security interest created hereunder
following any such change with the same priority as immediately prior to such
change.  The Company agrees promptly to provide the Collateral Agent after
notification of any such change with certified Organization Documents reflecting
any of the changes described in the first sentence of this paragraph.

 

(b)                                 Each year, at the time of delivery of annual
financial statements with respect to the preceding fiscal year pursuant to
Section 8.19 of the Note Purchase Agreement, the Company shall deliver to the
Collateral Agent supplemental schedules to the Perfection Certificate executed
by the chief financial officer or the chief legal officer of each of Parent and
the Company, as applicable.

 

(c)                                  Each Grantor agrees, at its own expense, to
execute, acknowledge, deliver and cause to be duly filed all such further
instruments and documents and take all such actions as the Collateral Agent or
any other First Lien Agent (as defined in the Intercreditor Agreement) may from
time to time reasonably request or that may be necessary to better assure,
preserve, protect and perfect the Security Interest and the rights and remedies
created hereby, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement, the granting of
the Security Interest and the filing of any financing statements (including
fixture filings) or other documents in connection herewith or therewith.

 

(d)                                 The Collateral Agent may (but shall have no
obligation to) discharge past due taxes, assessments, charges, fees, Liens,
security interests or other encumbrances at any time levied or placed on the
Article 9 Collateral and not permitted pursuant to Section 9.4 of the Note
Purchase Agreement, and may pay for the maintenance and preservation of the
Article 9 Collateral to the extent any Grantor fails to do so as required by the
Note Purchase Agreement, this Agreement or any other Note Document and within a
reasonable period of time after the Grantors have been requested to do so, and
each Grantor jointly and severally agrees to reimburse the Collateral Agent
within 10 Business Days after demand for any payment made or

 

20

--------------------------------------------------------------------------------


 

any reasonable expense incurred by the Collateral Agent pursuant to the
foregoing authorization in accordance with Section 5.03; provided, however,
Grantors shall not be obligated to reimburse the Collateral Agent with respect
to any Intellectual Property included in the Article 9 Collateral which any
Grantor has failed to maintain or pursue, or otherwise allowed to lapse,
terminate or be put into the public domain, in accordance with
Section 3.03(f)(iv), to the extent that the Company has provided notice in
writing to Collateral Agent that such Intellectual Property is allowed to lapse,
terminate or be put into the public domain.  Nothing in this paragraph shall be
interpreted as excusing any Grantor from the performance of, or imposing any
obligation on the Collateral Agent or any Secured Party to cure or perform, any
covenants or other promises of any Grantor with respect to taxes, assessments,
charges, fees, Liens, security interests or other encumbrances and maintenance
as set forth herein or in the other Note Documents.

 

(e)                                  Commercial Tort Claims.  If the Grantors
shall at any time hold or acquire a Commercial Tort Claim in an amount
reasonably estimated by such Grantor to exceed (i) $1,000,000 individually or
(ii) when aggregated with all other Commercial Tort Claims for which this
clause has not been satisfied, $5,000,000 in the aggregate, and, in each case,
and for which a complaint in a court of competent jurisdiction has been filed,
such Grantor shall within 45 days after the end of the fiscal quarter in which
such complaint was filed (or such longer period as the First Lien Representative
may agree in its reasonable discretion) notify the Collateral Agent thereof in a
writing signed by such Grantor including a brief summary description of such
claim and grant to the Collateral Agent, for the benefit of the Secured Parties,
in such writing a security interest therein and in the proceeds thereof, all
upon the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to the Required Holders.

 

(f)                                   Intellectual Property Covenants.

 

(i)                                     Other than to the extent permitted
herein or in the Note Purchase Agreement, with respect to registration or
pending application of each item of its Intellectual Property included in the
Article 9 Collateral for which such Grantor has standing to do so, each Grantor
agrees to take, at its expense, all reasonable steps, including, without
limitation, in the USPTO Note Purchase Agreement, the USCO and any other
governmental authority located in the United States, to pursue the registration
and maintenance of each Patent, Trademark, or Copyright registration or
application, now or hereafter included in such Article 9 Collateral of such
Grantor.

 

(ii)                                  Other than to the extent permitted herein
or in the Note Purchase Agreement, no Grantor shall do or permit any act or
knowingly omit to do any act whereby any of its Intellectual Property included
in the Article 9 Collateral may lapse, be terminated, or become invalid or
unenforceable or placed in the public domain (or in the case of a trade secret,
becomes publicly known).

 

(iii)                               Other than to the extent permitted herein or
in the Note Purchase Agreement, each Grantor shall take all reasonable steps to
preserve and protect each item of its Intellectual Property included in the
Article 9 Collateral, including, without limitation, maintaining the quality of
any and all products or services used or provided in connection with any of the
Trademarks, consistent with the quality of the products and services as of the
date

 

21

--------------------------------------------------------------------------------


 

hereof, and taking all reasonable steps necessary to ensure that all licensed
users of any of the Trademarks abide by the applicable license’s terms with
respect to standards of quality.

 

(iv)                              Notwithstanding clauses (i) through
(iii) above, nothing in this Agreement or any other Note Document prevents any
Grantor from disposing of, discontinuing the use or maintenance of, failing to
pursue, or otherwise allowing to lapse, terminate or be put into the public
domain, any of its Intellectual Property included in the Article 9 Collateral to
the extent permitted by the Note Purchase Agreement if such Grantor determines
in its reasonable business judgment that any of the foregoing actions is
desirable in the conduct of its business.

 

(v)                                 Within 60 calendar days after the end of
each calendar quarter each Grantor shall provide a list of any additional
registrations of Intellectual Property of such Grantor not previously disclosed
to the Collateral Agent including such information as is necessary for such
Grantor to make appropriate filings in the USPTO and the USCO with respect to
Intellectual Property included in the Article 9 Collateral and file (with a
written notification thereof to the Collateral Agent) at such time the
short-form security agreement with respect to such Patents, Trademarks or
Copyrights with the USPTO or USCO, as applicable, and record such agreements in
the USPTO assignment database or USCO, as applicable.

 

(g)                                  Each Grantor shall, at its own expense,
take any and all commercially reasonable actions necessary or reasonably
requested by the Collateral Agent to defend title to the Article 9 Collateral
against all Persons and to defend the Security Interest of the Collateral Agent
in the Article 9 Collateral and the priority thereof against any Lien not
expressly permitted pursuant to Section 9.4 of the Note Purchase Agreement. 
Each Grantor (rather than the Collateral Agent or any Secured Party) shall
remain liable (as between itself and any relevant counterparty) to observe and
perform all the conditions and obligations to be observed and performed by it
under each contract, agreement or instrument relating to the Article 9
Collateral, all in accordance with the terms and conditions thereof, and each
Grantor jointly and severally agrees to indemnify and hold harmless the
Collateral Agent and the Secured Parties from and against any and all liability
for such performance.

 

SECTION 3.04.                                   Instruments.  If the Grantors
shall at any time hold or acquire any Instruments constituting Article 9
Collateral (excluding checks), and evidencing an amount in excess of
(i) $1,000,000 individually or (ii) when aggregated with all other such
Instruments for which this clause has not been satisfied $5,000,000 in the
aggregate, such Grantor shall promptly (and in any event, within 60 days after
the date of acquisition thereof or such longer period as to which the First Lien
Representative may agree in its reasonable discretion) endorse, assign and
deliver the same to the Collateral Agent for the benefit of the Secured Parties,
accompanied by instruments of transfer or assignment duly executed in blank.

 

ARTICLE IV

 

Remedies

 

SECTION 4.01.                                   Remedies upon Default.  Upon the
occurrence and during the continuance of an Event of Default, subject to
applicable Gaming Laws and the Intercreditor Agreement, it is agreed that the
Collateral Agent shall have the right to exercise any and all

 

22

--------------------------------------------------------------------------------


 

rights afforded to a secured party with respect to the Secured Obligations under
the Uniform Commercial Code or other applicable Law and also may (i) require
each Grantor to, and each Grantor agrees that it will at its expense and upon
request of the Collateral Agent promptly, assemble all or part of the Collateral
as directed by the Collateral Agent and make it available to the Collateral
Agent at a place and time to be designated by the Collateral Agent that is
reasonably convenient to both parties; (ii) occupy any premises owned or, to the
extent lawful and permitted, leased by any of the Grantors where the Collateral
or any part thereof is assembled or located for a reasonable period in order to
effectuate its rights and remedies hereunder or under law, without obligation to
such Grantor in respect of such occupation; provided that the Collateral Agent
shall provide the applicable Grantor with notice thereof prior to such
occupancy; (iii) require each Grantor to, and each Grantor agrees that it will
at its expense and upon the request of the Collateral Agent promptly, assign the
entire right, title, and interest of such Grantor in each of the Patents,
Trademarks, domain names and Copyrights to the Collateral Agent for the benefit
of the Secured Parties; (iv) exercise any and all rights and remedies of any of
the Grantors under or in connection with the Collateral, or otherwise in respect
of the Collateral; provided that the Collateral Agent shall provide the
applicable Grantor with notice thereof prior to such exercise; and (v) subject
to the mandatory requirements of applicable Law and the notice requirements
described below, sell or otherwise dispose of all or any part of the Collateral
securing the Secured Obligations at a public or private sale or at any broker’s
board or on any securities exchange, for cash, upon credit or for future
delivery.  The Collateral Agent shall be authorized at any such sale of
securities (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers to Persons who will represent and agree that they are
purchasing the Collateral for their own account for investment and not with a
view to the distribution or sale thereof, and upon consummation of any such sale
the Collateral Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold.  Each such purchaser at
any sale of Collateral shall hold the property sold absolutely, free from any
claim or right on the part of any Grantor, and each Grantor hereby waives (to
the extent permitted by law) all rights of redemption, stay and appraisal which
such Grantor now has or may at any time in the future have under any rule of law
or statute now existing or hereafter enacted.

 

The Collateral Agent shall give the applicable Grantors 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral.  Such notice,
in the case of a public sale, shall state the time and place for such sale and,
in the case of a sale at a broker’s board or on a securities exchange, shall
state the board or exchange at which such sale is to be made and the day on
which the Collateral, or a portion thereof, will first be offered for sale at
such board or exchange.  Any such public sale shall be subject to applicable
Gaming Laws and shall be held at such time or times within ordinary business
hours and at such place or places as the Collateral Agent may fix and state in
the notice (if any) of such sale.  At any such sale, the Collateral, or a
portion thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Collateral Agent may determine.  The Collateral Agent shall not
be obligated to make any sale of any Collateral if it shall determine not to do
so, regardless of the fact that notice of sale of such Collateral shall have
been given.  The Collateral Agent may, without notice or publication, adjourn
any public or private sale or cause the same to be adjourned from time to time
by announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place

 

23

--------------------------------------------------------------------------------


 

to which the same was so adjourned.  In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Collateral Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Collateral Agent shall not incur any
liability in case any such purchaser or purchasers shall fail to take up and pay
for the Collateral so sold and, in case of any such failure, such Collateral may
be sold again upon like notice.  At any public (or, to the extent permitted by
law, private) sale made pursuant to this Agreement, any Secured Party may bid
for or purchase, free (to the extent permitted by law) from any right of
redemption, stay, valuation or appraisal on the part of any Grantor (all said
rights being also hereby waived and released to the extent permitted by law),
the Collateral or any part thereof offered for sale and may make payment on
account thereof by using any claim then due and payable to such Secured Party
from any Grantor as a credit against the purchase price, and such Secured Party
may, upon compliance with applicable Gaming Laws and the terms of sale, hold,
retain and dispose of such property without further accountability to any
Grantor therefor.  For purposes hereof, a written agreement to purchase the
Collateral or any portion thereof shall be treated as a sale thereof; the
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Grantor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Collateral
Agent shall have entered into such an agreement all Events of Default shall have
been remedied and the Secured Obligations paid in full.  As an alternative to
exercising the power of sale herein conferred upon it, the Collateral Agent may
proceed by a suit or suits at law or in equity to foreclose this Agreement and
to sell the Collateral or any portion thereof pursuant to a judgment or decree
of a court or courts having competent jurisdiction or pursuant to a proceeding
by a court appointed receiver, subject to applicable Gaming Laws.  Any sale
pursuant to the provisions of this Section 4.01 shall be deemed to conform to
the commercially reasonable standards as provided in Section 9-610(b) of the New
York UCC or its equivalent in other jurisdictions.

 

The Collateral Agent shall exercise rights and remedies and sell the Collateral
under the Collateral Documents only at the direction of the Required Holders;
provided that if the Collateral Agent shall not have received appropriate
instructions within ten (10) days of a request from the applicable Secured
Parties (or such shorter period as reasonably may be specified in such request
or as may be necessary under the circumstances), it may, but shall be under no
duty or obligation to take or refrain from taking such action and the Collateral
Agent shall have no liability to any Person for such action or inaction.

 

SECTION 4.02.                                   Application of Proceeds.

 

(a)                                 Subject to the terms of the Intercreditor
Agreement, the Collateral Agent shall apply the proceeds of any collection or
sale of Collateral, including any Collateral consisting of cash, in the
following order:

 

First, to pay incurred and unpaid reasonable out-of-pocket fees and expenses of
the Collateral Agent under the Note Purchase Agreement and the Other Note
Documents;

 

24

--------------------------------------------------------------------------------


 

Second, ratably to the repayment in full in cash of the amount of Secured
Obligations then outstanding under the Note Purchase Agreement and the Notes,
for application as provided in the Note Purchase Agreement;

 

Third, any balance of such Proceeds remaining after the Secured Obligations
shall have been paid in full, shall be paid over to the Company or to whomsoever
shall be lawfully entitled to receive the same.

 

If, despite the provisions of this Section 4.02(a), any Secured Party shall
receive any payment or other recovery in excess of its portion of payments on
account of the Secured Obligations to which it is then entitled in accordance
with this Section 4.02(a), such Secured Party shall hold such payment or
recovery in trust for the benefit of all Secured Parties for distribution in
accordance with this Section 4.02(a).

 

(b)                                 If, despite the provisions of this
Agreement, any Secured Party shall receive any payment or other recovery in
excess of its portion of payments on account of the Secured Obligations to which
it is then entitled in accordance with this Agreement, such Secured Party shall
hold such payment or other recovery in trust for the benefit of all Secured
Parties hereunder for distribution in accordance with this Section 4.02.

 

(c)                                  Upon any sale of Collateral by the
Collateral Agent (including pursuant to a power of sale granted by statute or
under a judicial proceeding), the receipt of the Collateral Agent or of the
officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.

 

(d)                                 In making the determinations and allocations
required by this Section 4.02, the Collateral Agent may conclusively rely upon
information supplied to or by the Collateral Agent by the Holders as to the
amounts of unpaid principal and interest and other amounts (including Applicable
Premium) outstanding with respect to the Obligations of the Note Parties under
the Note Documents and the Collateral Agent shall have no liability to any of
the Secured Parties for actions taken in reliance on such information, provided
that nothing in this sentence shall prevent any Grantor from contesting any
amounts claimed by any Secured Party in any information so supplied.  All
distributions made by the Collateral Agent pursuant to this Section 4.02 shall
be (subject to any decree of any court of competent jurisdiction) final (absent
manifest error), and the Collateral Agent shall have no duty to inquire as to
the application by the Collateral Agent of any amounts distributed to it.

 

SECTION 4.03.                                   Grant of License to Use
Intellectual Property; Power of Attorney.  For the exclusive purpose of enabling
the Collateral Agent to exercise rights and remedies under this Agreement only
after such time as the Collateral Agent shall be lawfully entitled to exercise
such rights and remedies at any time after and during the continuance of an
Event of Default, beginning only at such time the Collateral Agent shall be
lawfully entitled to exercise such rights and remedies and not before, each
Grantor hereby grants to the Collateral Agent a non-exclusive, royalty-free,
limited license (until the termination or cure of the Event of

 

25

--------------------------------------------------------------------------------


 

Default) to use, license or, to the extent permitted under the terms of the
relevant license, sublicense any of the Intellectual Property included in the
Article 9 Collateral now owned or hereafter acquired by such Grantor, and
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof; provided, however, that
all of the foregoing rights of the Collateral Agent to operate such license,
sublicense and other rights, shall expire immediately upon the termination or
cure of all Events of Default and shall be exercised by the Collateral Agent
solely during the continuance of an Event of Default and nothing in this
Section 4.03 shall require Grantors to grant any license that is prohibited by
any rule of law, statute or regulation, or is prohibited by, or constitutes a
breach or default under or results in the termination of any contract, license,
agreement, instrument or other document evidencing, giving rise to or
theretofore granted, to the extent permitted by the Note Purchase Agreement with
respect to such property or otherwise unreasonably prejudices the value thereof
to the relevant Grantor; provided, further, that such licenses granted hereunder
with respect to Trademarks shall be subject to the maintenance of quality
standards with respect to the goods and services on which such Trademarks are
used sufficient to preserve the validity of such Trademarks.  Furthermore, each
Grantor hereby grants to the Collateral Agent an absolute power of attorney to
sign, upon the occurrence and during the continuance of any Event of Default,
any document which may be required by the USPTO or the USCO in order to effect
an absolute assignment of all right, title and interest in each registration and
application for a Patent, Trademark or Copyright, and to record the same.

 

ARTICLE V

 

Miscellaneous

 

SECTION 5.01.                                   Notices.  All communications and
notices hereunder shall (except as otherwise expressly permitted herein) be in
writing and given as provided in Section 17.1 of the Note Purchase Agreement
(whether or not then in effect).  All communications and notices hereunder to
any Grantor other than the Company shall be given to it in care of the Company
as provided in Section 17.1 of the Note Purchase Agreement (whether or not then
in effect).

 

SECTION 5.02.                                   Waivers; Amendment.

 

(a)                                 No failure by the Collateral Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Note Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided, and provided under each other
Note Document are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 

(b)                                 Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Collateral Agent and the Grantor or
Grantors with respect to which such waiver, amendment or

 

26

--------------------------------------------------------------------------------


 

modification is to apply, subject to any consent required in accordance with
Section 16.1 of the Note Purchase Agreement.

 

SECTION 5.03.           Collateral Agent’s Fees and Expenses.

 

(a)                                 The parties hereto agree that the Collateral
Agent shall be entitled to reimbursement of its expenses incurred hereunder and
indemnity for its actions in connection herewith as provided in the Note
Purchase Agreement (in each case, whether or not then in effect) and all rights,
indemnities and protections granted to the Collateral Agent therein shall apply
hereto mutatis mutandis.

 

(b)                                 Any such amounts payable as provided
hereunder shall be additional Secured Obligations secured hereby and by the
other Collateral Documents.  The provisions of this Section 5.03 shall remain
operative and in full force and effect regardless of the termination of this
Agreement or any other Note Document, the consummation of the transactions
contemplated hereby, the repayment of any of the Secured Obligations, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Note Document, or any investigation made by or on behalf of the Collateral
Agent or any other Secured Party.  All amounts due under this Section 5.03 shall
be payable promptly upon written demand therefor.

 

SECTION 5.04.           Successors and Assigns.  Whenever in this Agreement any
of the parties hereto is referred to, such reference shall be deemed to include
the permitted successors and assigns of such party; and all covenants, promises
and agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns, to the extent permitted under Section 22.1 of
the Note Purchase Agreement.

 

SECTION 5.05.           Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Grantors in the Note Documents, and
in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Note Document shall be
considered to have been relied upon by the Secured Parties and shall survive the
execution and delivery of the Note Documents, and the incurrence of any Secured
Obligations, and shall continue in full force and effect until the payment in
full of all Secured Obligations (other than contingent indemnification
obligations).

 

SECTION 5.06.           Counterparts; Effectiveness; Successors and Assigns;
Several Agreement.  This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Agreement and the other Note Documents, and any separate
letter agreements with respect to fees payable to the Collateral Agent,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g., “pdf” or “tif”) shall be effective as delivery
of a manually executed counterpart of this Agreement.  This Agreement shall
become effective as to any Grantor when a counterpart hereof executed on behalf
of such Grantor shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the

 

27

--------------------------------------------------------------------------------


 

Collateral Agent, and thereafter shall be binding upon such Grantor and the
Collateral Agent and their respective successors and assigns permitted thereby,
and shall inure to the benefit of such Grantor, the Collateral Agent and the
other Secured Parties and their respective successors and assigns permitted
thereby, except that no Grantor shall have the right to assign or transfer its
rights or obligations hereunder or any interest herein or in the Collateral (and
any such assignment or transfer shall be void) except as expressly contemplated
by this Agreement or the other Note Documents.  This Agreement shall be
construed as a separate agreement with respect to each Grantor and may be
amended, modified, supplemented, waived or released with respect to any Grantor
without the approval of any other Grantor and without affecting the obligations
of any other Grantor hereunder.

 

SECTION 5.07.           Severability.  If any provision of this Agreement or the
other Note Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement or any other Note Document shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

SECTION 5.08.           [Reserved].

 

SECTION 5.09.           Governing Law; Jurisdiction; Etc..  (a)  GOVERNING LAW. 
THIS AGREEMENT AND THE OTHER NOTE DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER NOTE DOCUMENT (EXCEPT,
AS TO ANY OTHER NOTE DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION.  EACH GRANTOR
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE COLLATERAL AGENT OR ANY
RELATED PARTY OF THE COLLATERAL AGENT IN ANY WAY RELATING TO THIS AGREEMENT OR
ANY OTHER NOTE DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY
FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE

 

28

--------------------------------------------------------------------------------


 

LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER NOTE DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE COLLATERAL AGENT OR ANY HOLDER OF THE NOTES
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER NOTE DOCUMENT AGAINST ANY GRANTOR OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  EACH GRANTOR IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
NOTE DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION 5.09. 
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 5.01.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

SECTION 5.10.           Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER NOTE DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER NOTE DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.10

 

SECTION 5.11.           Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

29

--------------------------------------------------------------------------------


 

SECTION 5.12.           Security Interest Absolute.  To the extent permitted by
applicable Law, all rights of the Collateral Agent hereunder, the Security
Interest, the grant of a security interest in the Collateral and all obligations
of each Grantor hereunder shall be absolute and unconditional irrespective of
(a) any lack of validity or enforceability of the Note Purchase Agreement, any
other Note Document, any agreement with respect to any of the Secured
Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from the Note Purchase Agreement, any
other Note Document or any other agreement or instrument, (c) any exchange,
release or non-perfection of any Lien on other collateral, or any release or
amendment or waiver of or consent under or departure from any guarantee,
securing or guaranteeing all or any of the Secured Obligations or (d) any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Secured Obligations or this
Agreement.

 

SECTION 5.13.           Intercreditor Agreement Governs.  Notwithstanding
anything herein to the contrary, (i) the liens and security interests granted to
the Collateral Agent pursuant to this Agreement are expressly subject to the
Intercreditor Agreement, if then in effect, and (ii) the exercise of any right
or remedy by the Collateral Agent hereunder is subject to the limitations and
provisions of the Intercreditor Agreement, if then in effect.  In the event of
any conflict between the terms of the Intercreditor Agreement, if then in
effect, and the terms of this Agreement, the terms of the Intercreditor
Agreement, if then in effect, shall govern.

 

SECTION 5.14.           Termination or Release.

 

(a)                                 This Agreement, the Security Interest and
all other security interests granted hereby shall automatically terminate with
respect to all Secured Obligations when all Secured Obligations have been paid
in full (other than contingent indemnification obligations).

 

(b)                                 The Liens securing the Secured Obligations
will be released, in whole or in part, as provided in Section 21.2 of the Note
Purchase Agreement.

 

(c)                                  In connection with any termination or
release pursuant to paragraph (a) or (b) of this Section 5.13, the Collateral
Agent shall execute and deliver to any Grantor, at such Grantor’s expense, all
documents and take all such further actions that such Grantor shall reasonably
request to evidence such termination or release, in each case in accordance with
the terms of Section 21.2 of the Note Purchase Agreement.  Any execution and
delivery of documents pursuant to this Section 5.13 shall be without recourse to
or warranty by the Collateral Agent.

 

SECTION 5.15.           Additional Guarantors.  Each Subsidiary (other than an
Excluded Subsidiary) of the Company that is required to enter into this
Agreement as a Grantor pursuant to Section 8.12 of the Note Purchase Agreement
shall, and any Subsidiary of the Company may, execute and deliver a Security
Agreement Supplement and a Perfection Certificate and thereupon such Subsidiary
shall become a Grantor hereunder with the same force and effect as if originally
named as a Grantor herein.  The execution and delivery of any such instrument
shall not require the consent of any other Grantor hereunder.  The rights and

 

30

--------------------------------------------------------------------------------


 

obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor as a party to this Agreement.

 

SECTION 5.16.           Collateral Agent Appointed Attorney-in-Fact.  Each
Grantor hereby appoints the Collateral Agent the attorney-in-fact of such
Grantor for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instrument that may be necessary or
advisable to accomplish the purposes hereof at any time after and during the
continuance of an Event of Default, which appointment is irrevocable and coupled
with an interest.  Without limiting the generality of the foregoing, the
Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default and notice by the Collateral Agent to the
Company of its intent to exercise such rights, with full power of substitution
either in the Collateral Agent’s name or in the name of such Grantor (a) to
receive, endorse, assign and/or deliver any and all notes, acceptances, checks,
drafts, money orders or other evidences of payment relating to the Collateral or
any part thereof; (b) to demand, collect, receive payment of, give receipt for
and give discharges and releases of all or any of the Collateral; (c) to sign
the name of any Grantor on any invoice or bill of lading relating to any of the
Collateral; (d) to send verifications of Accounts to any Account Debtor; (e) to
commence and prosecute any and all suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect or otherwise realize on
all or any of the Collateral or to enforce any rights in respect of any
Collateral; (f) to settle, compromise, compound, adjust or defend any actions,
suits or proceedings relating to all or any of the Collateral; (g) to notify, or
to require any Grantor to notify, Account Debtors to make payment directly to
the Collateral Agent; (h) to make, settle and adjust claims in respect of
Article 9 Collateral under policies of insurance, including endorsing the name
of any Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance, making all determinations and decisions
with respect thereto and obtaining or maintaining the policies of insurance
required by Section 8.2 of the Note Purchase Agreement or paying any premium in
whole or in part relating thereto; and (i) to use, sell, assign, transfer,
pledge, make any agreement with respect to or otherwise deal with all or any of
the Collateral, and to do all other acts and things necessary to carry out the
purposes of this Agreement, as fully and completely as though the Collateral
Agent were the absolute owner of the Collateral for all purposes; provided that
nothing herein contained shall be construed as requiring or obligating the
Collateral Agent to make any commitment or to make any inquiry as to the nature
or sufficiency of any payment received by the Collateral Agent, or to present or
file any claim or notice, or to take any action with respect to the Collateral
or any part thereof or the moneys due or to become due in respect thereof or any
property covered thereby.  Anything in this Section 5.15 to the contrary
notwithstanding, the Collateral Agent agrees that it will not exercise any
rights under the power of attorney provided for in this Section 5.15 unless an
Event of Default shall have occurred and be continuing and if the Collateral
Agent is so directed.  The Collateral Agent and the other Secured Parties shall
be accountable only for amounts actually received as a result of the exercise of
the powers granted to them herein.  No Secured Party shall be liable in the
absence of its own bad faith, gross negligence or willful misconduct, as
determined by a final judgment of a court of competent jurisdiction.  All sums
disbursed by the Collateral Agent in connection with this paragraph, including
reasonable attorneys’ fees, court costs, expenses and other charges relating
thereto, shall be payable, as provided in this Agreement, the Notes and the Note
Purchase Agreement promptly upon written demand therefor by the Grantors to the
Collateral Agent and shall be additional Secured Obligations secured hereby.

 

31

--------------------------------------------------------------------------------


 

SECTION 5.17.           General Authority of the Collateral Agent.  By
acceptance of the benefits of this Agreement and any other Collateral Documents,
each Secured Party (whether or not a signatory hereto) shall be deemed
irrevocably (a) to consent to the appointment of the Collateral Agent as its
agent hereunder and under such other Collateral Documents, (b) to confirm that
the Collateral Agent shall have the authority to act as the exclusive agent of
such Secured Party for the enforcement of any provisions of this Agreement and
such other Collateral Documents against any Grantor, the exercise of remedies
hereunder or thereunder and the giving or withholding of any consent or approval
hereunder or thereunder relating to any Collateral or any Grantor’s obligations
with respect thereto, (c) to agree that it shall not take any action to enforce
any provisions of this Agreement or any other Collateral Document against any
Grantor, to exercise any remedy hereunder or thereunder or to give any consents
or approvals hereunder or thereunder except as expressly provided in this
Agreement or any other Collateral Document and (d) to agree to be bound by the
terms of this Agreement and any other Collateral Documents.

 

SECTION 5.18.           Reasonable Care.  The Collateral Agent is required to
exercise reasonable care in the custody and preservation of any of the
Collateral in its possession; provided that the Collateral Agent shall be deemed
to have exercised reasonable care in the custody and preservation of any of the
Collateral, if such Collateral is accorded treatment substantially similar to
that which the Collateral Agent accords its own property.

 

SECTION 5.19.           Deeds of Trust.  In the event that any of the Collateral
hereunder is also subject to a valid and enforceable Lien under the terms of a
Deed of Trust and the terms thereof are inconsistent with the terms of this
Agreement, then with respect to such Collateral, the terms of such Deed of Trust
shall control in the case of Fixtures and real estate leases, letting and
licenses of, and contracts and agreements relating to the lease of, real
property, and the terms of this Agreement shall control in the case of all other
Collateral.

 

SECTION 5.20.           Reinstatement.  This Security Agreement shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Secured Obligations is rescinded or must
otherwise be restored or returned by the Collateral Agent or any other Secured
Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Company or any other Grantor, or upon or as a result of
the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, the Company or any other Grantor or any substantial part of
its property, or otherwise, all as though such payments had not been made.

 

SECTION 5.21.           Rights of the Collateral Agent.

 

(a)                                 With respect to the Collateral Agent’s
duties under this Agreement or any of the other Collateral Documents, the
Collateral Agent may act through its attorneys, accountants, experts, agents and
such other professionals as the Collateral Agent deems necessary, advisable or
appropriate and shall not be responsible for the misconduct or negligence of any
attorney, accountant, expert, agent or other such professional appointed with
due care.

 

(b)                                 The Collateral Agent shall not be deemed to
have actual, constructive, direct or indirect notice or knowledge of the
occurrence of any Event of Default unless and until a Responsible Officer of the
Collateral Agent shall have received a notice of Event of Default or

 

32

--------------------------------------------------------------------------------


 

a notice from the Grantor or the Secured Parties to the Collateral Agent in its
capacity as Collateral Agent indicating that an Event of Default has occurred. 
The Collateral Agent shall have no obligation either prior to or after receiving
such notice to inquire whether an Event of Default has, in fact, occurred and
shall be entitled to rely conclusively, and shall be fully protected in so
relying, on any notice so furnished to it.

 

(c)                                  Whenever reference is made in this
Agreement or any other Collateral Document to any action by, consent,
designation, specification, requirement or approval of, notice, request or other
communication from, or other direction given or action to be undertaken or to be
(or not to be) suffered or omitted by the Collateral Agent or to any election,
decision, opinion, acceptance, use of judgment, expression of satisfaction or
other exercise of discretion, rights or remedies to be made (or not to be made)
by the Collateral Agent, it is understood that in all cases the Collateral Agent
shall be fully justified in failing or refusing to take any such action under
this Agreement if it shall not have received such advice or concurrence of the
Required Holders, as it deems appropriate.  This provision is intended solely
for the benefit of the Collateral Agent and its successors and permitted assigns
and is not intended to and will not entitle the other parties hereto to any
defense, claim or counterclaim, or confer any rights or benefits on any party
hereto.

 

(d)                                 The Collateral Agent shall be responsible
only for the performance of such duties as are expressly set forth herein and no
implied covenants, functions or responsibilities shall be read into this
Agreement or otherwise exist against Collateral Agent.  The Collateral Agent
shall not be responsible for any action taken or not taken by it under this
Agreement or with respect to any Collateral Documents at the request or
direction of any Secured Party.

 

(e)                                  Notwithstanding anything to the contrary
herein, the following provisions shall govern the Collateral Agent’s rights,
powers, obligations and duties under this Security Agreement:

 

(i)                         Notwithstanding anything herein to the contrary, in
no event shall the Collateral Agent have any obligation to inquire or
investigate as to the correctness, veracity, or content of any instruction
pursuant to any other Collateral Document.  In no event shall the Collateral
Agent have any liability in respect of any such instruction received by it and
relied on with respect to any action or omission taken pursuant thereto.

 

(ii)                      Neither the Collateral Agent nor any of its experts,
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it under or
in connection with this Agreement or any of the Collateral Documents (except for
its gross negligence or willful misconduct), or (ii) responsible in any manner
for any recitals, statements, representations or warranties (other than its own
recitals, statements, representations or warranties) made in this Agreement or
any of the other Collateral Documents or in any certificate, report, statement
or other document referred to or provided for in, or received by the Collateral
Agent under or in connection with, this Agreement or any of the Collateral
Documents or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any of the Collateral Documents or

 

33

--------------------------------------------------------------------------------


 

for any failure of the Grantors or any other Person to perform their obligations
hereunder and thereunder.  The Collateral Agent shall not be under any
obligation to any Person to ascertain or to inquire as to (i) the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any of the Collateral Documents or to inspect the properties, books
or records of the Grantors, (ii) whether or not any representation or warranty
made by any Person in connection with this Agreement or any Collateral Documents
is true, (iii) the performance by any Person of its obligations under this
Agreement or any of the Collateral Documents or (iv) the breach of or default by
any Person of its obligations under this Agreement or any of the Collateral
Documents.

 

(iii)                   The Collateral Agent shall not be bound to (A) account
to any Person for any sum or the profit element of any sum received for its own
account; (B) disclose to any other Person any information relating to the Person
if such disclosure would, or might, constitute a breach of any law or regulation
or be otherwise actionable at the suit of any Person; (C) be under any fiduciary
duties or obligations other than those for which express provision is made in
this Agreement or in any of the other Collateral Documents to which it is a
party; or (D) be required to take any action that it believes, based on advice
of counsel, is in conflict with any applicable law, this Agreement or any of the
other Collateral Documents, or any order of any court or administrative agency;

 

(iv)                  The Collateral Agent shall not be liable or responsible
for any loss or diminution in the value of any of the Collateral, by reason of
the act or omission of any carrier, forwarding agency or other agent or bailee
selected by the Collateral Agent in good faith, except to the extent of the
Collateral Agent’s gross negligence or willful misconduct.

 

(v)                     The Collateral Agent shall not be responsible for, nor
incur any liability with respect to, (A) the existence, genuineness or value of
any of the Collateral or for the validity, perfection, priority or
enforceability of the security interest in any of the Collateral, whether
impaired by operation of law or by reason of any action or omission to act on
its part under this Agreement or any of the other Note Documents, except to the
extent such action or omission constitutes gross negligence or willful
misconduct on the part of the Collateral Agent, (B) the validity or sufficiency
of the Collateral or any agreement or assignment contained therein, (C) the
validity of the title of the Grantors to the Collateral, (D) insuring the
Collateral or (E) the payment of taxes, charges or assessments upon the
Collateral or otherwise as to the maintenance of the Collateral.

 

(vi)                  Notwithstanding anything in this Agreement or any of the
Collateral Documents to the contrary, (A) in no event shall the Collateral Agent
or any officer, director, employee, representative or agent of the Collateral
Agent be liable under or in connection with this Agreement or any of the
Collateral Documents for indirect, special, incidental, punitive or
consequential losses or damages of any kind whatsoever, including but not
limited to lost profits or loss of opportunity, whether or not foreseeable, even
if the Collateral Agent has been advised of the possibility thereof and
regardless of the form of action in which such damages are sought; and (B) the

 

34

--------------------------------------------------------------------------------


 

Collateral Agent shall be afforded all of the rights, powers, immunities and
indemnities set forth in this Agreement in all of the other Collateral Documents
to which it is a signatory as if such rights, powers, immunities and indemnities
were specifically set out in each such Collateral Documents.  In no event shall
the Collateral Agent be obligated to invest any amounts received by it
hereunder.

 

(vii)               The Collateral Agent shall be fully justified in failing or
refusing to take any action under this Agreement or any of the other Collateral
Documents (A) if such action would, in the reasonable opinion of the Collateral
Agent (which may be based on the opinion of legal counsel), be contrary to
applicable law or any of the Collateral Documents or any other agreement
referred to herein or therein, (B) if such action is not provided for in this
Agreement or any of the other Collateral Documents, or the Intercreditor
Agreement or the Note Purchase Agreement, (C) if, in connection with the taking
of any such action hereunder or under any of the Collateral Documents that would
constitute an exercise of remedies hereunder or under any of the Collateral
Documents it shall not first be indemnified to its satisfaction by the Holders
against any and all risk of nonpayment, liability and expense that may be
incurred by it, its agents or its counsel by reason of taking or continuing to
take any such action, or (D) if, notwithstanding anything to the contrary
contained in this Agreement, in connection with the taking of any such action
that would constitute a payment due under any agreement or document, it shall
not first have received from the Holders or the Grantors funds equal to the
amount payable.  The Collateral Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any of the other
Collateral Documents in accordance with a request of the Required Holders, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the other Holders.

 

(viii)            The Collateral Agent shall not be deemed to have actual,
constructive, direct or indirect knowledge or notice of the occurrence of any
Default unless and until a Responsible Officer of the Collateral Agent has
received a written notice or a certificate from the Grantors stating that a
Default has occurred.  The Collateral Agent shall have no obligation whatsoever
either prior to or after receiving such notice or certificate to inquire whether
a Default has in fact occurred and shall be entitled to rely conclusively, and
shall be fully protected in so relying, on any notice or certificate so
furnished to it.  No provision of this Agreement, the Intercreditor Agreement or
any of the Collateral Documents shall require the Collateral Agent to expend or
risk its own funds or otherwise incur any financial liability in the performance
of any of its duties under this Agreement, any of the other Collateral Documents
or the exercise of any of its rights or powers, if it shall have reasonable
grounds for believing that repayment of such funds or adequate indemnity against
such risk or liability including an advance of moneys necessary to perform work
or to take the action requested is not reasonably assured to it, the Collateral
Agent may decline to act unless it receives indemnity satisfactory to it in its
sole discretion, including an advance of moneys necessary to take the action
requested.  The Collateral Agent shall be under no obligation or duty to take
any action under this Agreement or any of the other Collateral Documents or
otherwise if taking such action (i) would subject the Collateral Agent to a tax
in any jurisdiction

 

35

--------------------------------------------------------------------------------


 

where it is not then subject to a tax or (ii) would require the Collateral Agent
to qualify to do business in any jurisdiction where it is not then so qualified.

 

(ix)                  Any corporation into which the Collateral Agent may be
merged, or with which it may be consolidated, or any corporation resulting from
any merger or consolidation to which the Collateral Agent shall be a party,
shall become a Collateral Agent under this Agreement without the execution or
filing of any paper or any further act on the part of the parties hereto except
for written notice to the other parties hereto.

 

(x)                     The Collateral Agent may resign as Collateral Agent at
any time upon at least 60 day’s written notice to the Holders and the Grantors
(which may be extended up to 90 days upon reasonable request by the Grantors)
and may be removed at any time with or without cause by the Required Holders,
with any such resignation or removal to become effective only upon the
appointment of a successor Collateral Agent under this Section.  If the
Collateral Agent shall provide notice of its resignation or be removed as
Collateral Agent, then the Required Holders or the Company may (and if no such
successor shall have been appointed within 45 days of the Collateral Agent’s
date of notice of resignation or removal, the Collateral Agent or the Company
may) appoint a successor Collateral Agent which successor agent shall, in the
case of any appointment by the Collateral Agent, be reasonably acceptable to the
Required Holders, and the former Collateral Agent’s rights, powers and duties as
Collateral Agent shall be terminated, without any other or further act or deed
on the part of such former Collateral Agent (except that the resigning
Collateral Agent shall deliver all Collateral then in its possession to the
successor Collateral Agent and shall execute and deliver to the successor
Collateral Agent such instruments of assignment and transfer and other similar
documents as such successor Collateral Agent shall deem necessary or advisable
(at the joint and several expense of the Grantors).  After any retiring
Collateral Agent’s resignation or removal hereunder as Collateral Agent, the
provisions of this Agreement shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Collateral Agent.  In the event that a
successor Collateral Agent is not appointed within the time period specified in
this Section following the provision of a notice of resignation or removal of
the Collateral Agent, the Collateral Agent, the Company or any other Secured
Party representing at least 10% of the principal amount of the Secured
Obligations may petition a court of competent jurisdiction for the appointment
of a successor Collateral Agent (at the joint and several expense of the
Grantors).  Upon providing its notice of resignation as provided herein, the
Collateral Agent shall have no obligation with respect to, or liability for
failure to, seek or obtain gaming licenses, seek or obtain gaming regulatory
approvals, or comply with gaming commission conditions.  In the event that the
Collateral Agent is required to acquire title to an asset, or take any
managerial action of any kind in regard thereto, in order to perform any
obligation under any Collateral Document, which in the Collateral Agent’s sole
determination may cause the Collateral Agent to incur potential liability under
any environmental law, the Collateral Agent reserves the right, instead of
taking such action, to resign as Collateral Agent.

 

(xi)                  Neither Collateral Agent nor any of its officers,
directors, employees, agents or attorneys-in-fact has made any representations
or warranties to it (except as

 

36

--------------------------------------------------------------------------------


 

expressly provided herein) and no act by the Collateral Agent hereafter taken,
including any review of the Grantors, shall be deemed to constitute any
representation or warranty by the Collateral Agent to any Secured Party.  Each
Secured Party will, independently and without reliance upon the Collateral Agent
or any other Secured Party, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Grantors.  Except for notices, reports and other
documents expressly required to be furnished to the Collateral Agent hereunder,
the Collateral Agent shall not have any duty or responsibility to provide any
Secured Party with any credit or other information concerning the business,
operations, property, financial and other condition or creditworthiness of the
Grantors which may come into the possession of the Collateral Agent or any of
its officers, directors, employees, agents or attorneys-in-fact.

 

(xii)     In the event that the Collateral Agent is requested to acquire title
to an asset for any reason, or take any managerial action of any kind in regard
thereto, which in the Collateral Agent’s sole discretion may cause the
Collateral Agent to be considered an “owner or operator” under any environmental
laws or otherwise cause the Collateral Agent to incur, or be exposed to, any
environmental liability or any liability under any other federal, state or local
law, the Collateral Agent reserves the right to not follow such direction, to
resign as Collateral Agent or to arrange for the transfer of the title or
control of the asset to a court appointed receiver.  The Collateral Agent shall
not be liable to any Person for any environmental liability or any environmental
claims or contribution actions under any federal, state or local law, rule or
regulation by reason of the Collateral Agent’s actions and conduct as
authorized, empowered and directed hereunder or relating to any kind of
discharge or release or threatened discharge or release of any hazardous
materials into the environment.  The Collateral Agent shall not be responsible
for any loss incurred by the Collateral Agent’s refusal to take actions to
acquire title or other actions that may result in it being considered an “owner
or operator”.

 

(xiii)    The Company shall indemnify the Collateral Agent (which for purposes
of this Section shall include its officers, directors, stockholders, employees
and agents) against any and all claims, damage, losses, liabilities or expenses
incurred by it arising out of or in connection with the acceptance or
administration of its duties under this Agreement, including the costs and
expenses of enforcing this Agreement against the Company (including this
Section) and defending itself against any claim (whether asserted by the Company
or any Secured Party or any other Person) or liability in connection with the
exercise or performance of any of its powers or duties hereunder except to the
extent any such loss, claim, damage, liability or expense has been determined in
a final nonappealable decision of a court of competent jurisdiction to have been
caused by its own gross negligence or willful misconduct.  The Collateral Agent
shall notify the Company promptly of any claim of which a Responsible Officer
has received written notice for which it may seek indemnity.  Failure by the
Collateral Agent to so notify the Company shall not relieve the Company of their
obligations

 

37

--------------------------------------------------------------------------------


 

hereunder.  The Company shall defend the claim and the Collateral Agent shall
cooperate in the defense.  The Collateral Agent may have separate counsel and
the Company shall pay the reasonable fees and expenses of such counsel only if
the defendants in any such action include both the Company and the Collateral
Agent and the Collateral Agent shall have reasonably concluded that a conflict
may arise between the positions of the Company and the Collateral Agent in
conducting the defense of any such action or that there may be legal defenses
available to it which are different from or additional to those available to the
Company.  The Company need not pay for any settlement made without its consent,
which consent shall not be unreasonably withheld.  The obligations of the
Company under this Section shall survive the satisfaction and discharge or
termination for any reason of the Note Purchase Agreement or the resignation or
removal of the Collateral Agent.

 

(xiv)    In addition, and without prejudice to the rights provided to the
Collateral Agent under any of the provisions of this Agreement, when the
Collateral Agent incurs expenses or renders services after an Event of Default
occurs, the expenses and the compensation for the services (including the
reasonable fees and expenses of its agents and counsel) are intended to
constitute expenses of administration under any Bankruptcy Code.

 

(xv)     In connection with any actions taken pursuant to this Agreement, the
Note Purchase Agreement or the Collateral Documents, the Collateral Agent shall
also be entitled to all rights, protections and immunities granted to it under
the Note Purchase Agreement.  In the event of any conflict relating to such
rights, protections or immunities, the terms of this Agreement shall govern.

 

SECTION 5.22.    U.S.A. Patriot Act.

 

The parties hereto acknowledge that in accordance with Section 326 of the U.S.A.
Patriot Act, the Collateral Agent, like all financial institutions and in order
to help fight the funding of terrorism and money laundering, is required to
obtain, verify and record information that identifies each person or legal
entity that establishes a relationship or opens an account with the Collateral
Agent.  The parties to this Agreement agree that they will provide the
Collateral Agent with such information as it may request in order for the
Collateral Agent to satisfy the requirements of the U.S.A. Patriot Act.

 

[Signatures on following page]

 

38

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

GLOBAL CASH ACCESS, INC., as Company and a Grantor

 

 

 

 

 

By:

/s/ Randy L. Taylor

 

 

Name:

Randy L. Taylor

 

 

Title:

Executive Vice President,

 

 

 

Chief Financial Officer and Treasurer

 

 

 

 

 

GLOBAL CASH ACCESS HOLDINGS, INC.,

 

as a Grantor

 

 

 

 

 

By:

/s/ Randy L. Taylor

 

 

Name:

Randy L. Taylor

 

 

Title:

Executive Vice President,

 

 

 

Chief Financial Officer and Treasurer

 

 

 

 

 

CENTRAL CREDIT, LLC, as a Grantor

 

 

 

 

 

By:

/s/ Ram V. Chary

 

 

Name:

Ram V. Chary

 

 

Title:

Manager

 

 

 

 

 

GCA MTL, LLC, as a Grantor

 

 

 

 

 

By:

/s/ Ram V. Chary

 

 

Name:

Ram V. Chary

 

 

Title:

Chief Executive Officer

 

 

 

 

 

MULTIMEDIA GAMES HOLDING COMPANY, INC., as a Grantor

 

 

 

 

 

By:

/s/ Randy L. Taylor

 

 

Name:

Randy L. Taylor

 

 

Title:

Executive Vice President,

 

 

 

Chief Financial Officer and Treasurer

 

[Signature Page to Senior Secured Note Security Agreement]

 

--------------------------------------------------------------------------------


 

 

MULTIMEDIA GAMES, INC., as a Grantor

 

 

 

 

 

By:

/s/ Randy L. Taylor

 

 

Name:

Randy L. Taylor

 

 

Title:

Executive Vice President,

 

 

 

Chief Financial Officer and Treasurer

 

 

 

 

 

MGAM TECHNOLOGIES, LLC, as a Grantor

 

 

 

 

 

By:

/s/ Randy L. Taylor

 

 

Name:

Randy L. Taylor

 

 

Title:

Executive Vice President,

 

 

 

Chief Financial Officer and Treasurer

 

[Signature Page to Senior Secured Note Security Agreement]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent

 

 

 

 

 

By: Deutsche Bank National Trust Company

 

 

 

 

 

By:

/s/ Linda Reale

 

 

Name:

Linda Reale

 

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Wanda Camacho

 

 

Name:

Wanda Camacho

 

 

Title:

Vice President

 

[Signature Page to Senior Secured Note Security Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Pledged Equity

 

Current Legal
Entities Owned

 

Record Owner

 

Certificate
No.

 

No.
Shares/Interest/Amount
Authorized

 

No.
Shares/Interest/Amount
Issued

 

Percent
Pledged

Global Cash Access, Inc.

 

Global Cash Access Holdings, Inc.

 

1

 

1,000

 

1,000

 

100%

GCA MTL, LLC

 

Global Cash Access, Inc.

 

N/A

 

N/A

 

N/A

 

100%

Central Credit, LLC

 

Global Cash Access, Inc.

 

N/A

 

N/A

 

N/A

 

100%

Game Financial Caribbean N.V.

 

Global Cash Access, Inc.

 

3

 

9 (6 outstanding)

 

4

 

66 2/3%

Arriva Card, Inc.

 

Global Cash Access, Inc.

 

02

 

1,000

 

1,000

 

100%

Global Cash Access (Canada), Inc.

 

Global Cash Access, Inc.

 

R-3

R-4

 

Unlimited Common Shares

 

501
271

 

65%

Global Cash Access (UK) Limited

 

Global Cash Access, Inc.

 

2
3

 

99

 

35
65

 

65%

Global Cash Access (Belize) Ltd

 

Global Cash Access, Inc.

 

5
6

 

2

 

1
0.3

 

65%

Global Cash Access (BVI), Inc.

 

Global Cash Access, Inc.

 

2
3

 

100

 

65
35

 

65%

Multimedia Games Holding Company, Inc.

 

Global Cash Access Holdings, Inc.

 

C-1

 

1,000

 

1,000

 

100%

Multimedia Games, Inc.

 

Multimedia Games Holding Company, Inc.

 

C-3

 

1,000

 

1,000

 

100%

MGAM Technologies, LLC

 

Multimedia Games, Inc.

 

N/A

 

$100

 

$100

 

100%

MGAM Canada, Inc.

 

Multimedia Games, Inc.

 

1
2
3
4

 

Unlimited

 

65
6,500
3,500
6,500

 

65%

MegaBingo International, LLC

 

Multimedia Games, Inc.

 

N/A

 

500 units

 

500 units

 

65%

 

SCH I-1

--------------------------------------------------------------------------------


 

Pledged Debt

 

1.             Promissory Notes:

 

Payee

 

Payor

 

Principal 
Amount

 

Date of 
Issuance

 

Interest 
Rate

 

Maturity 
Date

 

Pledged 
(Yes/No)

Global Cash Access, Inc.

 

GCAz (Macau), S.A.

 

23,321,492 HKD

 

January 1, 2014

 

5%

 

December 31, 2016

 

Yes

Global Cash Access, Inc.

 

Global Cash Access (UK) Ltd.

 

4,069,257 GBP

 

January 1, 2014

 

5%

 

December 31, 2016

 

Yes

Multimedia Games, Inc.

 

Bee Cave Games, Inc.

 

$

4,500,000

 

July 17, 2014

 

7%

 

July 31, 2018

 

Yes

Multimedia Games, Inc.

 

Global Cash Access, Inc.

 

$

1,062,790,968

 

December 19, 2014

 

8.75%

 

December 19, 2019

 

Yes

 

2.             Chattel Paper:  None

 

SCH I-2

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Commercial Tort Claims

 

None.

 

SCH II-1

--------------------------------------------------------------------------------


Exhibit I to the

Security Agreement

 

FORM OF

SECURITY AGREEMENT SUPPLEMENT

 

SUPPLEMENT NO.                                              dated as of [     ]
(this “Supplement”), to that certain Security Agreement dated as of April 15,
2015 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”), among GLOBAL CASH
ACCESS, INC. (the “Company”), the other Grantors from time to time party thereto
and DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent for the Secured
Parties.

 

A.                                    Reference is made to that certain Note
Purchase Agreement dated as of April 15, 2015  (as amended, waived, supplemented
or otherwise modified from time to time, the “Note Purchase Agreement”), by and
among the Company, Global Cash Access Holdings, Inc., as parent, the purchasers
party thereto and Deutsche Bank Trust Company Americas, as Collateral Agent.

 

B.                                    Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Security Agreement, and if not defined therein, the Note Purchase Agreement.

 

C.                                    Section 5.15 of the Security Agreement
provides that additional Restricted Subsidiaries of the Company may become
Grantors under the Security Agreement by execution and delivery of an instrument
in the form of this Supplement.  The undersigned Restricted Subsidiary (the “New
Subsidiary”) is executing this Supplement in accordance with the requirements of
the Note Purchase Agreement to become a Grantor under the Security Agreement.

 

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

 

SECTION 1.  In accordance with Section 5.15 of the Security Agreement, the New
Subsidiary by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Subsidiary hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof.  In furtherance of
the foregoing, the New Subsidiary, as security for the payment and performance
in full of the Secured Obligations does hereby create and grant to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, their successors and assigns, a security interest in and lien on all of
the New Subsidiary’s right, title and interest in and to the Collateral (as
defined in the Security Agreement) of the New Subsidiary whether now existing or
hereafter acquired.  Each reference to a “Grantor” in the Security Agreement
shall be deemed to include the New Subsidiary.  The Security Agreement is hereby
incorporated herein by reference.

 

SECTION 2.  The New Subsidiary represents and warrants to the Collateral Agent
for the benefit of the Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable

 

EXHIBIT I-1

--------------------------------------------------------------------------------


 

against it in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity.

 

SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  Delivery of an executed counterpart of a signature page of this
Supplement by facsimile or other electronic imaging means (e.g., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Supplement.  This Supplement shall become effective when the Collateral Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Subsidiary, and the Collateral Agent has executed a counterpart hereof.

 

SECTION 4.  The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of the location of
any and all Collateral of the New Subsidiary, (b) set forth under its signature
hereto is the true and correct legal name of the New Subsidiary, its
jurisdiction of formation and the location of its chief executive office,
(c) Schedule I attached hereto sets forth a true and complete list, with respect
to the New Subsidiary, of (i) all the Equity Interests owned by the New
Subsidiary in any Person and the percentage of the issued and outstanding units
of each class of the Equity Interests of the issuer thereof represented by the
Pledged Equity owned by the New Subsidiary and (ii) all the Pledged Debt owned
by the New Subsidiary and (d) Schedule I attached hereto sets forth, as of the
date hereof, each Commercial Tort Claim in respect of which a complaint or
counterclaim has been filed by the New Subsidiary seeking damages in an amount
of $1,000,000 or more.  Schedule I shall be incorporated into, and after the
date hereof be deemed part of, the Perfection Certificate.

 

SECTION 5.  Except as expressly supplemented hereby, the Security Agreement
shall remain in full force and effect.

 

SECTION 6.  THIS SUPPLEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS SUPPLEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 7.  If any provision of this Supplement is held to be illegal, invalid
or unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Supplement s shall not be affected or impaired thereby and
(b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

SECTION 8.  All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Security Agreement.

 

EXHIBIT I-2

--------------------------------------------------------------------------------


 

SECTION 9.  The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with the execution and delivery
of this Supplement, including the reasonable fees, other charges and
disbursements of counsel for the Collateral Agent.

 

[Signatures on following page]

 

EXHIBIT I-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

 

 

[NAME OF NEW SUBSIDIARY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Jurisdiction of Formation:

 

Address of Chief Executive Office:

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

EXHIBIT I-4

--------------------------------------------------------------------------------


 

SCHEDULE I
TO SUPPLEMENTAL NO        TO THE
SECURITY AGREEMENT

 

LOCATION OF COLLATERAL

 

Description

 

Location

 

 

 

 

 

 

 

 

 

 

EQUITY INTERESTS

 

Issuer

 

Number of
Certificates

 

Registered
Owner

 

Number and
Class of Equity
Interests

 

Percentage of
Equity Interests

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEBT SECURITIES

 

Issuer

 

Principal Amount

 

Date of Note

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMMERCIAL TORT CLAIMS

 

SCHEDULE I-1

--------------------------------------------------------------------------------


 

Exhibit II to the

Security Agreement

 

FORM OF
PATENT SECURITY AGREEMENT
(SHORT-FORM)

 

PATENT SECURITY AGREEMENT, dated as of [     ] (this “Agreement”) among GLOBAL
CASH ACCESS, INC., a Delaware corporation located at 7250 South Tenaya Way,
Suite 100 Las Vegas, Nevada 89113 (the “Company”), the other Grantors identified
herein and DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent for the
Secured Parties.

 

Reference is made to that certain Security Agreement dated as of April 15, 2015
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Security Agreement”), among the Company, the other
Grantors identified therein and who from time to time become a party thereto and
the Collateral Agent.  The Secured Parties’ agreements in respect of a sale of
senior secured notes by the Company are set forth in that certain Note Purchase
Agreement dated as of April 15, 2015 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Note
Purchase Agreement”), by and among the Company, Global Cash Access
Holdings, Inc., as parent, the purchasers party thereto and the Collateral
Agent.  The Guarantors are affiliates of the Company, will derive substantial
benefits from the execution, delivery and performance of the obligations under
the Note Purchase Agreement, and the undersigned Grantors are therefore willing
to enter into this agreement.  Accordingly, the parties hereto agree as follows:

 

Section 1.  Terms.  Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Security Agreement.  The
rules of construction specified in Schedule II of the Note Purchase Agreement
also apply to this Agreement.

 

Section 2.  Grant of Security Interest.  As security for the payment or
performance, as the case may be, in full of the Secured Obligations, including
Obligations under the Note Guaranty, each Grantor, pursuant to and in accordance
with the Security Agreement, did and hereby does pledge to the Collateral Agent
for the benefit of the Secured Parties, and did and hereby does grant to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in, all right, title and interest in or to any and
all of the following assets and properties now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest (collectively, the “Patent
Collateral”):

 

All patents of the United States, all registrations and recordings thereof, and
all applications for patents of the United States, and all reissues,
re-examinations, continuations, divisions, continuations-in-part, renewals or
extensions thereof, owned by the Grantors including those listed on Schedule I
hereto, and the inventions or improvements disclosed or claimed therein.

 

Section 3.  Termination.  This Patent Security Agreement and the security
interest granted hereby shall automatically terminate with respect to all of a
Grantor’s Secured Obligations and any Lien arising therefrom shall be
automatically released upon termination of the Security Agreement or release of
such Grantor’s obligations thereunder.  The Collateral

 

EXHIBIT VI-1

--------------------------------------------------------------------------------


 

Agent shall, in connection with any termination or release herein or under the
Security Agreement, execute and deliver, at the sole expense of the Grantors, to
any Grantor as such Grantor may request, an instrument in writing releasing the
security interest in the Patent Collateral acquired under this Agreement. 
Additionally, upon such satisfactory performance or payment, the Collateral
Agent shall reasonably cooperate, at the sole expense of the Grantors, with any
efforts made by a Grantor to make of record or otherwise confirm such
satisfaction including, but not limited to, the release and/or termination of
this Agreement and any security interest in, to or under the Patent Collateral.

 

Section 4.  Supplement to the Security Agreement.  The security interests
granted to the Collateral Agent herein are granted in furtherance, and not in
limitation of, the security interests granted to the Collateral Agent pursuant
to the Security Agreement.  Each Grantor hereby acknowledges and affirms that
the rights and remedies of the Collateral Agent with respect to the Patent
Collateral are more fully set forth in the Security Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein.  In the event of any conflict between the terms of this Agreement
and the Security Agreement, the terms of the Security Agreement shall govern.

 

Section 5.  Governing Law, Etc.  The terms of Sections 5.09 and 5.10 of the
Security Agreement with respect to governing law, submission to jurisdiction,
waiver of venue, service of process and waiver of jury trial are incorporated
herein by reference, mutatis mutandis, and the parties hereto agree to such
terms.

 

Section 6.  Intercreditor Agreement Governs.  Notwithstanding anything herein to
the contrary, (i) the liens and security interests granted to the Collateral
Agent pursuant to this Agreement are expressly subject to the Intercreditor
Agreement, if then in effect, and (ii) the exercise of any right or remedy by
the Collateral Agent hereunder is subject to the limitations and provisions of
the Intercreditor Agreement, if then in effect.  In the event of any conflict
between the terms of the Intercreditor Agreement, if then in effect, and the
terms of this Agreement, the terms of the Intercreditor Agreement, if then in
effect, shall govern.

 

[Signatures on following page]

 

EXHIBIT II-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

GLOBAL CASH ACCESS, INC., as Company

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[GRANTORS]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page for Patent Security Agreement]

 

--------------------------------------------------------------------------------


 

Schedule I

 

Short Particulars of U.S. Patent Collateral

 

--------------------------------------------------------------------------------


 

Exhibit III to the

Security Agreement

 

FORM OF
TRADEMARK SECURITY AGREEMENT
(SHORT-FORM)

 

TRADEMARK SECURITY AGREEMENT, dated as of [       ] (this “Agreement”) among
GLOBAL CASH ACCESS, INC., a Delaware corporation located at 7250 South Tenaya
Way, Suite 100 Las Vegas, Nevada 89113 (the “Company”), the other Grantors
identified herein and DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent
for the Secured Parties.

 

Reference is made to that certain Security Agreement dated as of April 15, 2015
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Security Agreement”), among the Company, the other
Grantors identified therein and who from time to time become a party thereto and
the Collateral Agent.  The Secured Parties’ agreements in respect of a sale of
senior secured notes by the Company are set forth in that certain Note Purchase
Agreement dated as of April 15, 2015 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Note
Purchase Agreement”), by and among the Company, Global Cash Access
Holdings, Inc., as parent, the purchasers party thereto and the Collateral
Agent.  The Guarantors are affiliates of the Company, will derive substantial
benefits from the execution, delivery and performance of the obligations under
the Note Purchase Agreement, and the undersigned Grantors are therefore willing
to enter into this agreement.  Accordingly, the parties hereto agree as follows:

 

Section 1.  Terms.  Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Security Agreement.  The
rules of construction specified in Schedule II of the Note Purchase Agreement
also apply to this Agreement.

 

Section 2.  Grant of Security Interest.  As security for the payment or
performance, as the case may be, in full of the Secured Obligations, including
the Obligations under the Note Guaranty, each Grantor, pursuant to and in
accordance with the Security Agreement, did and hereby does pledge to the
Collateral Agent for the benefit of the Secured Parties, and did and hereby does
grant to the Collateral Agent, its successors and assigns, for the benefit of
the Secured Parties, a security interest in, all right, title and interest in or
to any and all of the following assets and properties now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Trademark Collateral”):

 

(a)  all trademarks, service marks, trade names, corporate names, trade dress,
logos, designs, fictitious business names, other source or business identifiers
protected under the laws of the United States or any state or political
subdivision thereof, all registrations and recordings thereof, all registration
and recording applications filed in connection therewith in the USPTO, and all
renewals thereof, as well as any unregistered trademarks and service marks used
by a Grantor, including those listed on Schedule I hereto, and (b) all goodwill
connected with the use thereof and symbolized thereby; provided that the grant
of security interest shall not include any “intent-to-use” trademark
applications prior to the filing and acceptance of a “Statement of Use” pursuant
to Section 1(d) of the Lanham Act or

 

EXHIBIT VI-1

--------------------------------------------------------------------------------


 

an “Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto.

 

Section 3.  Termination.  This Trademark Security Agreement and the security
interest granted hereby shall automatically terminate with respect to all of a
Grantor’s Secured Obligations and any Lien arising therefrom shall be
automatically released upon termination of the Security Agreement or release of
such Grantor’s obligations thereunder.  The Collateral Agent shall, in
connection with any termination or release herein or under the Security
Agreement, execute and deliver, at the sole expense of the Grantors, to any
Grantor as such Grantor may request, an instrument in writing releasing the
security interest in the Trademark Collateral acquired under this Agreement. 
Additionally, upon such satisfactory performance or payment, the Collateral
Agent shall reasonably cooperate, at the sole expense of the Grantors, with any
efforts made by a Grantor to make of record or otherwise confirm such
satisfaction including, but not limited to, the release and/or termination of
this Agreement and any security interest in, to or under the Trademark
Collateral.

 

Section 4.  Supplement to the Security Agreement.  The security interests
granted to the Collateral Agent herein are granted in furtherance, and not in
limitation of, the security interests granted to the Collateral Agent pursuant
to the Security Agreement.  Each Grantor hereby acknowledges and affirms that
the rights and remedies of the Collateral Agent with respect to the Trademark
Collateral are more fully set forth in the Security Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein.  In the event of any conflict between the terms of this Agreement
and the Security Agreement, the terms of the Security Agreement shall govern.

 

Section 5.  Governing Law, Etc.  The terms of Sections 5.09 and 5.10 of the
Security Agreement with respect to governing law, submission to jurisdiction,
waiver of venue, service of process and waiver of jury trial are incorporated
herein by reference, mutatis mutandis, and the parties hereto agree to such
terms.

 

Section 6.  Intercreditor Agreement Governs.  Notwithstanding anything herein to
the contrary, (i) the liens and security interests granted to the Collateral
Agent pursuant to this Agreement are expressly subject to the Intercreditor
Agreement, if then in effect, and (ii) the exercise of any right or remedy by
the Collateral Agent hereunder is subject to the limitations and provisions of
the Intercreditor Agreement, if then in effect.  In the event of any conflict
between the terms of the Intercreditor Agreement, if then in effect, and the
terms of this Agreement, the terms of the Intercreditor Agreement, if then in
effect, shall govern.

 

[Signatures on following page]

 

EXHIBIT III-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

GLOBAL CASH ACCESS, INC., as Company

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[GRANTORS]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page for Trademark Security Agreement]

 

--------------------------------------------------------------------------------


 

Schedule I to
Trademark Security Agreement

 

UNITED STATES Trademarks, Service Marks and Trademark Applications

 

Grantor

 

Trademark or
Service Mark

 

Date Granted

 

Registration No. and
Jurisdiction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grantor

 

Trademark or
Service Mark

 

Date Granted

 

Registration No. and
Jurisdiction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit IV to the

Security Agreement

 

FORM OF
COPYRIGHT SECURITY AGREEMENT
(SHORT-FORM)

 

COPYRIGHT SECURITY AGREEMENT, dated as of [                ] (this “Agreement”)
among GLOBAL CASH ACCESS, INC., a Delaware corporation located at 7250 South
Tenaya Way, Suite 100 Las Vegas, Nevada 89113 (the “Company”), the other
Grantors identified herein and DEUTSCHE BANK TRUST COMPANY AMERICAS, as
Collateral Agent for the Secured Parties.

 

Reference is made to that certain Security Agreement dated as of April 15, 2015
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Security Agreement”), among the Company, the other
Grantors identified therein and who from time to time become a party thereto and
the Collateral Agent.  The Secured Parties’ agreements in respect of a sale of
senior secured notes by the Company are set forth in the Note Purchase Agreement
dated as of April 15, 2015 (a as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Note Purchase
Agreement”), by and among the Company, Global Cash Access Holdings, Inc., as
parent, the purchasers party thereto and the Collateral Agent.  The Guarantors
are affiliates of the Company, will derive substantial benefits from the
execution, delivery and performance of the obligations under the Note Purchase
Agreement, and the undersigned Grantors are therefore willing to enter into this
agreement.  Accordingly, the parties hereto agree as follows:

 

Section 1.  Terms.  Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Security Agreement.  The
rules of construction specified in Schedule II of the Note Purchase Agreement
also apply to this Agreement.

 

Section 2.  Grant of Security Interest.  As security for the payment or
performance, as the case may be, in full of the Secured Obligations, including
Obligations under the Note Guaranty, each Grantor, pursuant to and in accordance
with the Security Agreement, did and hereby does pledge to the Collateral Agent
for the benefit of the Secured Parties, and did and hereby does grant to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in, all right, title and interest in or to any and
all of the following assets and properties now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest (collectively, the “Copyright
Collateral”):

 

(a)  all copyright rights in any work owned by the Grantor subject to and under
the copyright laws of the United States, whether as author, assignee,
transferee, exclusive licensee or otherwise, and (b) all registrations and
applications for registration of any such copyright in the United States,
including registrations, recordings, supplemental registrations and pending
applications for registration in the USCO, including those listed on Schedule I
hereto.

 

Section 3.  Termination.  This Copyright Security Agreement and the security
interest granted hereby shall automatically terminate with respect to all of a
Grantor’s Secured Obligations and any Lien arising therefrom shall be
automatically released upon termination of

 

EXHIBIT VI-1

--------------------------------------------------------------------------------


 

the Security Agreement or release of such Grantor’s obligations thereunder.  The
Collateral Agent shall, in connection with any termination or release herein or
under the Security Agreement, execute and deliver, at the sole expense of the
Grantors, to any Grantor as such Grantor may request, an instrument in writing
releasing the security interest in the Copyright Collateral acquired under this
Agreement.  Additionally, upon such satisfactory performance or payment, the
Collateral Agent shall reasonably cooperate, at the sole expense of the
Grantors, with any efforts made by a Grantor to make of record or otherwise
confirm such satisfaction including, but not limited to, the release and/or
termination of this Agreement and any security interest in, to or under the
Copyright Collateral.

 

Section 4.  Supplement to the Security Agreement.  The security interests
granted to the Collateral Agent herein are granted in furtherance, and not in
limitation of, the security interests granted to the Collateral Agent pursuant
to the Security Agreement.  Each Grantor hereby acknowledges and affirms that
the rights and remedies of the Collateral Agent with respect to the Copyright
Collateral are more fully set forth in the Security Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein.  In the event of any conflict between the terms of this Agreement
and the Security Agreement, the terms of the Security Agreement shall govern.

 

Section 5.  Governing Law, Etc.  The terms of Sections 5.09 and 5.10 of the
Security Agreement with respect to governing law, submission to jurisdiction,
waiver of venue, service of process and waiver of jury trial are incorporated
herein by reference, mutatis mutandis, and the parties hereto agree to such
terms.

 

Section 6.  Intercreditor Agreement Governs.  Notwithstanding anything herein to
the contrary, (i) the liens and security interests granted to the Collateral
Agent pursuant to this Agreement are expressly subject to the Intercreditor
Agreement, if then in effect, and (ii) the exercise of any right or remedy by
the Collateral Agent hereunder is subject to the limitations and provisions of
the Intercreditor Agreement, if then in effect.  In the event of any conflict
between the terms of the Intercreditor Agreement, if then in effect, and the
terms of this Agreement, the terms of the Intercreditor Agreement, if then in
effect, shall govern.

 

[Signatures on following page]

 

EXHIBIT IV-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

GLOBAL CASH ACCESS, INC., as Company

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[GRANTORS]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page for Copyright Security Agreement]

 

--------------------------------------------------------------------------------


 

Schedule I

 

Short Particulars of U.S. Copyright Collateral

 

--------------------------------------------------------------------------------


 

FORM OF
ESCROW AGREEMENT

 

This Escrow Agreement (“Agreement”), is made and entered as of the [·] day of
[    ], [    ], by and among BANK OF AMERICA, N.A., as collateral agent for the
Secured Parties (as defined in the Bank Security Agreement referred to below)
(together with its successors and assigns in such capacity, the “Bank Collateral
Agent”), DEUTSCHE BANK TRUST COMPANY AMERICAS, as collateral agent for the
Secured Parties (as defined in the Notes Security Agreement referred to below)
(together with its successors and assigns in such capacity, the “Notes
Collateral Agent” and, together with the Bank Collateral Agent, the “Collateral
Agents”), GLOBAL CASH ACCESS, INC., a Delaware corporation (the “Pledgor”)](1),
and [                             ] (“Escrow Agent”).

 

Reference is made to (i) Section 2.07 of the Security Agreement dated as of
December 19, 2014 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Bank Security Agreement”), by and
among the Pledgor, the other grantors party thereto and the Bank Collateral
Agent, (ii) Section 2.07 of that certain Security Agreement dated as of
April 15, 2015 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “ Notes Security Agreement”), by and
among the Pledgor, the other grantors party thereto and the Notes Collateral
Agent and (ii) that certain Intercreditor Agreement dated as of December 19,
2014 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Intercreditor Agreement”), by and among the
Bank Collateral Agent, the Notes Collateral Agent, Bank of America, N.A., as
credit facility agent, Deutsche Bank Trust Company Americas, as notes agent, and
each additional agent from time to time party thereto.  Unless otherwise noted,
capitalized terms used in this Agreement and not otherwise defined herein have
the meanings specified in the Bank Security Agreement, the Notes Security
Agreement or the Intercreditor Agreement, as applicable.

 

RECITALS

 

WHEREAS, pursuant to the terms of the Bank Security Agreement and the Notes
Security Agreement (collectively, the “Security Agreements”), the Pledgor is
granting, and any future Grantor may grant, a collateral security interest in
the Nevada Gaming Pledged Equity;

 

WHEREAS, pursuant to requirements of the Nevada Gaming Commission applicable to
Equity Interests held by the Pledgor in entities that are licensed or registered
with the Nevada Gaming Commission, the Nevada Gaming Pledged Equity must be
retained in escrow in the State of Nevada subject to the further requirements of
the Nevada Gaming Commission and in accordance with the applicable provisions of
the Nevada Gaming Control Act and the regulations adopted thereunder; and

 

WHEREAS, Escrow Agent is willing and able to serve as an escrow holder for such
purposes, subject to the terms and conditions of this Agreement,

 

--------------------------------------------------------------------------------

(1)  Update to include any other Grantors holding Nevada Gaming Pledged Equity.

 

EXHIBIT V-1

--------------------------------------------------------------------------------


 

IT IS THEREFORE AGREED:

 

1.                                      This Agreement is not intended to modify
or amend the Security Agreements but only to direct the activities of Escrow
Agent during the operation of the escrow.  The Pledgor and the Bank Collateral
Agent confirm that the copy of the Bank Security Agreement attached hereto as
Exhibit 1 is a true and correct copy of the agreement to be executed and
delivered by Pledgor and the Bank Collateral Agent concurrently with the
execution and delivery of this Agreement and that there are no amendments or
other documents or agreements thereto that may affect Escrow Agent’s duties and
responsibilities hereunder.  The Pledgor and the Notes Collateral Agent confirm
that the copy of the Notes Security Agreement attached hereto as Exhibit 2 is a
true and correct copy of the agreement to be executed and delivered by Pledgor
and the Notes Collateral Agent concurrently with the execution and delivery of
this Agreement and that there are no amendments or other documents or agreements
thereto that may affect Escrow Agent’s duties and responsibilities hereunder. 
Escrow Agent has examined the Security Agreements and is empowered to perform
such acts as are set forth in the Security Agreements.

 

2.                                      On the date hereof, the Pledgor agrees
to deliver to Escrow Agent the following share certificates (copies of which are
attached hereto as Exhibit 2 to this Agreement) which constitute all of the
Nevada Gaming Pledged Equity as of the date hereof:

 

Company Name

 

Share Certificate No.

 

No. of Shares

 

[   ]

 

[   ]

 

[   ]

 

[   ]

 

[   ]

 

[   ]

 

[   ]

 

[   ]

 

[   ]

 

 

3.                                      Escrow Agent agrees to retain the Nevada
Gaming Pledged Equity in a safe and secure fashion in its offices at [  ],
Nevada [  ] (the “Collateral Location”), subject to the terms and conditions of
this Agreement and the Security Agreements.  The Pledgor shall notify the Nevada
Gaming Commission of the initial Collateral Location.  The Escrow Agent agrees
(a) to provide the Pledgor and each Collateral Agent with thirty (30) days prior
written notice of any anticipated or intended change of the Collateral Location
during the term hereof (whether such change is made at the request of the
Controlling Agent (as defined below) or otherwise), (b) not to move the
certificates representing the Nevada Gaming Pledged Equity to a new Collateral
Location until the Pledgor notifies the Escrow Agent that the Nevada Gaming
Commission has been notified by the Pledgor of such new location (and, where
required, such Nevada Gaming Commission have approved the new location) and in
any event only on the instructions of the Controlling Agent (or if required by
court order) to do so, and (c) to make the certificates representing the Nevada
Gaming Pledged Equity available for inspection by agents or employees of the
Nevada Gaming Commission or any applicable gaming authorities immediately upon
request during normal business hours.

 

4.                                      Pledgor and Bank Collateral Agent each
consent to these arrangements and agree that Escrow Agent shall serve in such
capacity subject to the terms and conditions of this Agreement and the Bank
Security Agreement.  Pledgor and Notes Collateral Agent each consent to these
arrangements and agree that Escrow Agent shall serve in such capacity subject to
the terms and conditions of this Agreement and the Notes Security Agreement.

 

EXHIBIT V-2

--------------------------------------------------------------------------------


 

5.                                      Any action requested of Escrow Agent
shall be made in writing by the Controlling Agent (each such requested action an
“Escrow Instruction”) with a copy of any such Escrow Instruction sent to the
other Collateral Agent as provided in the Security Agreements for notices. 
Subject to the foregoing, Escrow Agent is authorized to accept and rely on
facsimile machine transmitted instructions from any party hereto.  The Escrow
Agent shall act in accordance with such Escrow Instruction.  The determination
as to when a party shall have received any Escrow Instruction or a copy of an
Escrow Instruction shall be determined in accordance with the determination of
receipt of notices under the Security Agreements.  Subject to paragraph 6 below,
the Escrow Agent agrees that it shall accept instructions or directions with
respect to the Nevada Gaming Pledged Equity from the Controlling Agent, and
shall disregard any instructions or directions from the Pledgor or its
respective affiliates; provided, however, that the Controlling Agent shall
forward to the Pledgor a copy of any such instructions or directions given by
the Controlling Agent to the Escrow Agent within five (5) Business Days of its
delivery thereof; provided, further however, that the failure to forward such
instructions or directions to the Pledgor shall not affect the Escrow Agent’s
right and obligation to comply with such instructions or directions from the
Controlling Agent.  As used in this Agreement, the term “Controlling Agent”
means the Bank Collateral Agent until such time as the Escrow Agent has received
written notice from the Bank Collateral Agent stating in substance that
henceforth the Notes Collateral Agent will be Controlling Agent (a “Change
Notice”), at which time the Notes Collateral Agent will replace the Bank
Collateral Agent as Controlling Agent.

 

6.                                      If Escrow Agent receives written
objection to any Escrow Instruction, Escrow Agent shall promptly confirm with
such other Collateral Agent that it has received a copy of such objection and,
if the Collateral Agents fail to resolve or compromise the conflicting claims as
to the applicable Escrow Instruction within ten (10) days after receipt of such
objection by the other, non-objecting Collateral Agent, Escrow Agent, of its own
initiative or at the request of either Collateral Agent, may upon notice to and
compliance with any requirements of the Nevada Gaming Board deposit the Nevada
Gaming Pledge Equity held in the escrow account with Eighth Judicial District
Court for the State of Nevada for decision with respect to the requested action
until the conflict is resolved.

 

7.                                      Upon delivery of the certificates
representing the Nevada Gaming Pledged Equity to the Escrow Agent, the security
interest of each Collateral Agent in such certificates shall be perfected under
Article 8 and Article 9 of the Uniform Commercial Code as in effect in the State
of Nevada.  Upon delivery or transfer of the Nevada Gaming Pledged Equity into
the District Court, Escrow Agent shall have no further liability to either party
with respect to the escrow Nevada Gaming Pledged Equity.

 

8.                                      Escrow Agent shall have no
responsibilities to Pledgor and Collateral Agents except as specifically
provided in this Agreement or any Escrow Instructions and shall not be
responsible for the performance of Pledgor or any Collateral Agent of any
obligation set forth in the Security Agreements.  Escrow Agent shall have no
responsibility to determine whether the Nevada Gaming Pledged Equity should be
delivered to the Pledgor or the Controlling Agent under the terms of the
Security Agreements but shall rely only on the written instructions of the
parties or, if applicable, the order of any court having jurisdiction over the
matter.  No implied duties or responsibilities of Escrow Agent shall be read
into the Escrow Instructions.  Pledgor shall indemnify, defend, and hold Escrow
Agent harmless from and against any and all liability,

 

EXHIBIT V-3

--------------------------------------------------------------------------------


 

cost, and expense (including reasonable attorney’s fees and costs) and including
specifically but without limitation any legal or other expenses with respect to
any action for interpleader or similar action by Escrow Agent, arising out of or
in any way connected with the performance by Escrow Agent under the provisions
of this Agreement or any Escrow Instructions, excepting any liability, cost or
expense arising out of the negligence or willful misconduct of Escrow Agent. 
Escrow Agent shall be under no obligation to institute or defend any action,
suit, or legal proceeding in connection herewith.  The indemnifications provided
herein shall survive termination of this Agreement.  Escrow Agent may consult
with its counsel with respect to Escrow Agent’s performance under the provisions
of these Escrow Instructions, and Escrow Agent shall not be liable for any
action taken or omitted to be taken by it in accordance with advice of such
counsel, excepting any liability, cost or expense arising out of the bad faith,
negligence or willful misconduct of Escrow Agent.

 

9.                                      Escrow Agent may resign and discharge
itself of the obligations created hereby by sending written notice thereof to
Pledgor and Collateral Agents not less than twenty (20) days prior to the date
such notice specifies as the date upon which Escrow Agent’s resignation shall
take effect.  Pledgor and the Controlling Agent provided that if the Notes
Collateral Agent is the Controlling Agent at the time, then the Pledgor and the
requisite percentage of Holders or Secured Parties (acting in accordance with
the Senior Secured Notes Indenture and the Notes Security Agreement) shall work
in good faith to reach agreement on the appointment of, and to appoint, a
successor escrow agent by the effective time of any resignation of the Escrow
Agent.  Should such successor escrow agent not be so appointed by the effective
time of the Escrow Agent’s resignation, a successor escrow agent shall be
appointed by a court of competent jurisdiction upon the petition of Escrow
Agent.  Any successor escrow agent appointed hereunder shall execute,
acknowledge, and deliver to Escrow Agent, Pledgor and Collateral Agents a
written instrument accepting such appointment and thereupon such successor
escrow agent, without further action on its part, shall become substituted in
the place and stead of Escrow Agent hereunder.  Escrow Agent, upon being paid in
full all sums due to it hereunder (including without limitation all reasonable
legal and other expenses incurred by Escrow Agent in connection with the
petition to appoint the successor escrow agent), shall immediately transfer to
the successor agent all monies, notices, and other documents held by Escrow
Agent hereunder against the receipt of such escrow agent therefor and shall
thereupon be fully released and discharged from any further liability and/or
responsibility hereunder.

 

10.                               These Escrow Instructions shall be governed
by, and construed and enforced in accordance with, the laws of the State of
Nevada and the regulations of the Nevada Gaming Commission.  As to Escrow Agent,
this Agreement and any Escrow Instructions constitute the entire agreements
among the parties pertaining to the subject matter hereof and supersede all
prior and contemporaneous instructions and undertakings of the parties in
connection herewith; it being understood that the foregoing shall not alter,
amend, modify or affect the continued validity of the Security Agreements and
the agreements contemplated therein and thereby.  All of the terms, covenants,
conditions, and provisions of this Agreement and any Escrow Instructions shall
inure to the benefit of the parties hereto and to their respective heirs,
legatees, devisees, personal representatives, executors, administrators,
successors, and permitted assigns.  No failure or delay on the part of a party
hereto in exercising any right, power, or remedy afforded it hereunder may be,
or may deemed to be, a waiver thereof; nor may any single or partial exercise of
any right, power, or remedy preclude any other or further exercise of any right,
power, or

 

EXHIBIT V-4

--------------------------------------------------------------------------------


 

remedy.  The invalidity of any provisions hereof shall in no way affect the
validity of any other provision hereof.

 

11.                               These Escrow Instructions may be executed in
any number of counterparts, each of which shall be deemed to be an original and
all of which together shall be deemed to be one and the same instrument.

 

12.                               Escrow Agent shall be paid by the Pledgor an
administrative fee of [·](2) Dollars ($[·]) per year, payable in advance, for
services rendered pursuant to this Agreement.  The expenses and fees of Escrow
Agent in maintaining this escrow shall be paid by Pledgor.

 

13.                               Notices

 

(a)                                 Generally.  Except in the case of notices
and other communications expressly permitted to be given by telephone, all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier or electronic mail as follows:

 

if to the Pledgor at:

 

Global Cash Access, Inc.

7250 S. Tenaya Way, Suite 100

Las Vegas, Nevada 89113

Fax: 702-262-5039

Attention: General Counsel

 

if to the Bank Collateral Agent at:

 

Bank of America N.A.

901 Main Street

Mail Code: TX-1492-14-04

Dallas, Texas 75202

Attention: Jennifer Ollek

Tel.: 972-338-3767

Fax: 214-290-8374

Email: Jennifer.A.Ollek

 

if to the Notes Collateral Agent at:

 

Deutsche Bank Trust Company Americas

Trust & Agency Services

60 Wall Street, 16th Floor

Mail Stop: NYC60-1630

New York, New York 10005

Attention:  Corporates Team Deal Manager — Global Cash Access, Inc.

 

--------------------------------------------------------------------------------

(2)  Escrow Agent to provide.

 

EXHIBIT V-5

--------------------------------------------------------------------------------


 

Fax:  732-578-4635

 

With a copy to:

 

Deutsche Bank Trust Company Americas

c/o Deutsche Bank National Trust Company

Trust & Agency Services

100 Plaza One, Mailstop JCY03-0699

Jersey City, New Jersey 07311

Attention:  Corporates Team Deal Manager — Global Cash Access, Inc.

Fax:  732-578-4635

 

if to the Escrow Agent at:

 

[   ]

[   ]

[   ]

Attention: [   ]

Facsimile: [   ]

Telephone: [   ]

Email: [   ]

 

14.                               The Escrow Agent may terminate this Agreement
upon thirty (30) days prior written notice to the Collateral Agents and the
Pledgor.  Both Collateral Agents acting together or the Notes Collateral Agent
acting as Controlling Agent may terminate this Agreement upon thirty (30) days
prior written notice to the Escrow Agent, the Pledgor and the Nevada Gaming
Commission of the change in the Collateral Location.  This Agreement may be
terminated immediately upon written notice to the Escrow Agent and the Pledgor
from both Collateral Agents acting together or the Notes Collateral Agent acting
as Controlling Agent, on termination or release of the security interest(s) of
all terminating Collateral Agents in the Nevada Gaming Pledged Equity; provided
that any notice from any terminating Collateral Agent must contain such
Collateral Agent’s acknowledgement of the termination or release of its security
interest in the Nevada Gaming Pledged Equity.  Upon termination hereof, if the
Escrow Agent has not previously released the certificates representing the
Nevada Gaming Pledged Equity in accordance with this Agreement, the Escrow Agent
shall deliver such certificates to such person(s) as shall be designated in
writing by the Controlling Agent or by order of any court of competent
jurisdiction and this Agreement shall continue in full force and effect until
such time.  Notwithstanding the foregoing, so long as the entity whose equity
interests constitute any part of the Nevada Gaming Pledged Equity is licensed by
or registered with the Nevada gaming authorities, the certificates representing
such Nevada Gaming Pledged Equity may not be surrendered by the Escrow Agent to
any party other than the Pledgor (to the extent permitted by the Controlling
Agent) or a successor custodian in Nevada designated by the Controlling Agent
(with thirty (30) days prior written notice to the Pledgor) without the prior
approval of the Nevada Gaming Commission.

 

15.                               This Agreement shall not be modified except by
an instrument in writing signed by the parties hereto.  From time to time, at
the request and expense of the requesting party, each

 

EXHIBIT V-6

--------------------------------------------------------------------------------


 

party agrees to and shall execute and deliver such further instruments and take
such other action as the requesting party may reasonably request in order to
effectuate the transactions set forth herein.

 

16.                               This Agreement shall be governed by, and shall
be construed and enforced in accordance with, the laws of the State of Nevada
applicable to contracts made and performed in such state.

 

17.                               Notwithstanding any provision to the contrary
contained herein, the terms of this Agreement are subject to the terms of the
Intercreditor Agreement.  In the event of any conflict between the terms of this
Agreement and the Intercreditor Agreement, the terms of the Intercreditor
Agreement shall govern.

 

[Signatures on following page]

 

EXHIBIT V-7

--------------------------------------------------------------------------------


 

Exhibit V to the

Security Agreement

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

GLOBAL CASH ACCESS, INC., as Pledgor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Bank Collateral

 

Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY

 

AMERICAS, as Notes Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[            ], as Escrow Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

EXHIBIT V-8

--------------------------------------------------------------------------------


 

Exhibit VI to the

Security Agreement

 

FORM OF

PERFECTION CERTIFICATE

 

April 15, 2015

 

Reference is hereby made to (i) that certain Security Agreement dated as of the
date hereof (as amended, waived, supplemented or otherwise modified from time to
time, the “Security Agreement”) among Global Cash Access, Inc., a Delaware
corporation (the “Company”), the other Grantors party thereto (collectively, the
“Grantors”) and Deutsche Bank Trust Company Americas (the “Collateral Agent”)
and (ii) that certain Note Purchase Agreement dated as of the date hereof (as
amended, waived, supplemented or otherwise modified from time to time, the “Note
Purchase Agreement”) among the Company, Global Cash Access Holdings, Inc., as
parent, the Purchasers party thereto and the Collateral Agent, as collateral
agent.  Capitalized terms used but not defined herein have the meanings assigned
in the Note Purchase Agreement or Security Agreement, as applicable.

 

As used herein, the term “Companies” means the Company and each other Grantor.

 

The undersigned hereby certify to the Collateral Agent as follows:

 

1.                                      Names.

 

(a)                                 The exact legal name of each Company, as
such name appears in its respective certificate of incorporation or any other
organizational document, is set forth in Schedule 1(a).  Each Company is (i) the
type of entity disclosed next to its name in Schedule 1(a) and (ii) a registered
organization except to the extent disclosed in Schedule 1(a).  Also set forth in
Schedule 1(a) is the organizational identification number, if any, of each
Company that is a registered organization, the Federal Taxpayer Identification
Number of each Company and the jurisdiction of formation of each Company.

 

(b)                                 Set forth in Schedule 1(b) hereto is a list
of any other corporate or organizational names each Company has had in the past
five years, together with the date of the relevant change.

 

(c)                                  Set forth in Schedule 1(c) is a list of all
other names used by each Company, or any other business or organization to which
each Company became the successor by merger, consolidation, acquisition, change
in form, nature or jurisdiction of organization or otherwise, on any filings
with the Internal Revenue Service at any time within the five years preceding
the date hereof.  Except as set forth in Schedule 1(c), no Company has changed
its jurisdiction of organization at any time during the past four months.

 

2.                                      Current Locations.  The chief executive
office of each Company is located at the address set forth in Schedule 2 hereto.

 

3.                                      Extraordinary Transactions.  Except for
those purchases, acquisitions and other transactions described in Schedule 3
attached hereto, all of the Collateral has been originated by each Company in
the ordinary course of business or consists of goods which have been acquired

 

EXHIBIT VI-1

--------------------------------------------------------------------------------


 

by such Company in the ordinary course of business from a person in the business
of selling goods of that kind.

 

4.                                      File Search Reports.  Attached hereto as
Schedule 4 is a true and accurate summary of file search reports from (A) the
Uniform Commercial Code filing offices (i) in each jurisdiction identified in
Section 1(a) or Section 2 with respect to each legal name set forth in Section 1
and (ii) in each jurisdiction described in Schedule 1(c) or Schedule 3 relating
to any of the transactions described in Schedule (1)(c) or Schedule 3 with
respect to each legal name of the person or entity from which each Company
purchased or otherwise acquired any of the Collateral and (B) each real estate
recording office identified in Schedule 7 with respect to real estate on which
Collateral consisting of fixtures is or is to be located.  A true copy of each
financing statement, including judgment and tax liens, bankruptcy and pending
lawsuits or other filing identified in such file search reports has been
delivered to the Collateral Agent.

 

5.                                      UCC Filings.  The financing statements
(duly authorized by each Company constituting the debtor therein), including the
indications of the collateral, attached as Schedule 5 relating to the Security
Agreement or the applicable Deed of Trust, are in the appropriate forms for
filing in the filing offices in the jurisdictions identified in Schedule 6
hereof.

 

6.                                      Schedule of Filings.  Attached hereto as
Schedule 6 is a schedule of (i) the appropriate filing offices for the financing
statements attached hereto as Schedule 5, (ii) the appropriate filing offices
for the filings described in Schedule 11(c), (iii) the appropriate filing
offices for the Deeds of Trust and fixture filings relating to the Pledged
Properties set forth in  Schedule 7(a) and (iv) any other actions required to
create, preserve, protect and perfect the security interests in the Collateral
granted to the Collateral Agent pursuant to the Collateral Documents.  No other
filings or actions are required to create, preserve, protect and perfect the
security interests in the Collateral granted to the Collateral Agent pursuant to
the Collateral Documents.

 

7.                                      Real Property.  Attached hereto as
Schedule 7(a) is a list of all (i) real property owned by each Company located
in the United States as of the Closing Date, (ii) real property to be encumbered
by a Deed of Trust and fixture filing, which real property includes all real
property owned by each Company as of the Closing Date having a value in excess
of $10,000,000 (such real property, the “Pledged Property”), (iii) common names,
addresses and uses of each Pledged Property (stating improvements located
thereon) and (iv) other information relating thereto required by such Schedule. 
Except as described in Schedule 7(b) attached hereto:  (i) no Company has
entered into any leases, subleases, tenancies, franchise agreements, licenses or
other occupancy arrangements as owner, lessor, sublessor, licensor, franchisor
or grantor with respect to any of the real property described in
Schedule 7(a) and (ii) no Company has any Leases which require the consent of
the landlord, tenant or other party thereto to the Transactions.

 

8.                                      Termination Statements.  Attached hereto
as Schedule 8(a) are the duly authorized termination statements in the
appropriate form for filing in each applicable jurisdiction identified in
Schedule 8(b) hereto with respect to each Lien described therein.

 

EXHIBIT VI-2

--------------------------------------------------------------------------------


 

9.                                      Stock Ownership and Other Equity
Interests.  Attached hereto as Schedule 9(a) is a true and correct list of each
of all of the authorized, and the issued and outstanding, stock, partnership
interests, limited liability company membership interests or other equity
interest of each Company and its Subsidiaries and the record and beneficial
owners of such stock, partnership interests, membership interests or other
equity interests setting forth the percentage of such equity interests pledged
under the Security Agreement.  Also set forth in Schedule 9(b) is each equity
investment of each Company that represents 50% or less of the equity of the
entity in which such investment was made setting forth the percentage of such
equity interests pledged under the Security Agreement.

 

10.                               Instruments and Tangible Chattel Paper. 
Attached hereto as Schedule 10 is a true and correct list of all promissory
notes, instruments (other than checks to be deposited in the ordinary course of
business), tangible chattel paper, electronic chattel paper and other evidence
of indebtedness held by each Company as of the date hereof, including all
intercompany notes between or among any two or more Companies or any of their
Subsidiaries, stating if such instruments, chattel paper or other evidence of
indebtedness is pledged under the Security Agreement.

 

11.                               Intellectual Property.  (a) Attached hereto as
Schedule 11(a) is a schedule setting forth all of each Company’s Patents and
Trademarks (each as defined in the Security Agreement) applied for or registered
with the United States Patent and Trademark Office, and all other Patents and
Trademarks (each as defined in the Security Agreement), including the name of
the registered owner or applicant and the registration, application, or
publication number, as applicable, of each Patent or Trademark owned by each
Company.

 

(b)                                 Attached hereto as Schedule 11(b) is a
schedule setting forth all of each Company’s United States Copyrights (each as
defined in the Security Agreement), and all other Copyrights, including the name
of the registered owner and the registration number of each Copyright owned by
each Company.

 

(c)                                  Attached hereto as Schedule 11(c) is a
schedule setting forth all Patent Licenses, Trademark Licenses and Copyright
Licenses, whether or not recorded with the USPTO or USCO, as applicable,
including, but not limited to, the relevant signatory parties to each license
along with the date of execution thereof and, if applicable, a recordation
number or other such evidence of recordation.

 

(d)                                 Attached hereto as Schedule 11(d) in proper
form for filing with the United States Patent and Trademark Office (the “USPTO”)
and United States Copyright Office (the “USCO”) are the filings necessary to
preserve, protect and perfect the security interests in the United States
Trademarks, Trademark Licenses, Patents, Patent Licenses, Copyrights and
Copyright Licenses set forth in Schedule 11(a), Schedule 11(b), and
Schedule 11(c), including duly signed copies of each of the Patent Security
Agreement, Trademark Security Agreement and the Copyright Security Agreement, as
applicable.

 

12.                               Commercial Tort Claims.  Attached hereto as
Schedule 12 is a true and correct list of all Commercial Tort Claims (as defined
in the Security Agreement) with a value reasonably estimated to be at least
$1,000,000 individually and $5,000,000 in the aggregate held

 

EXHIBIT VI-3

--------------------------------------------------------------------------------


 

by each Company, including a brief description thereof and stating if such
commercial tort claims are required to be pledged under the Security Agreement.

 

13.                               Insurance.  Attached hereto as Schedule 13 is
a true and correct list of all insurance policies of the Companies.

 

[The Remainder of this Page has been intentionally left blank]

 

EXHIBIT VI-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
the date first written above.

 

 

GLOBAL CASH ACCESS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

GLOBAL CASH ACCESS HOLDINGS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CENTRAL CREDIT, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

GCA MTL, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

MULTIMEDIA GAMES HOLDING

 

COMPANY, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Perfection Certificate]

 

--------------------------------------------------------------------------------


 

 

MULTIMEDIA GAMES, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

MGAM TECHNOLOGIES, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Perfection Certificate]

 

--------------------------------------------------------------------------------